 Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 1 of 103 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 DENNIS BURBACK, KEN EDDY and      §
 MARK ANDERSEN,                    §
                                   §
       Plaintiffs,                 §
                                   §
 v.                                §                     Civil Action No. _______________
                                   §
 ROBERT OBLON, JORDAN BROCK,       §                     JURY TRIAL DEMANDED
 JEFF BOLLINGER, JOHN THATCH,      §
 FOUROCEANS GLOBAL, LLC, FOUR      §
 OCEANS HOLDING, INC., ALCHEMIST   §
 HOLDINGS, LLC, ELEPRENEURS U.S.,  §
 LLC, ELEVACITY U.S., LLC, SHARING §
 SERVICES GLOBAL CORPORATION,      §
 CUSTOM TRAVEL HOLDINGS, INC., and §
 DOES 1-5,                         §
                                   §
       Defendants.


                                       COMPLAINT


       Plaintiffs Dennis Burback, Ken Eddy and Mark Andersen file this Complaint against

Robert Oblon, Jordan Brock, Jeff Bollinger, John Thatch, FourOceans Global LLC, Four Oceans

Holding, Inc., Alchemist Holdings, LLC, Elepreneurs U.S., LLC, Elevacity U.S., LLC, Sharing

Services Global Corporation, Custom Travel Holdings, Inc., and Does 1-5 and would respectfully

show the Court as follows:

                                           I.
                                      THE PARTIES

       1.     Dennis Burback (“Burback”) is an individual residing in Washougal, Washington.

       2.     Ken Eddy (“Eddy”) is an individual residing in Vancouver, Washington.
  Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 2 of 103 PageID #: 2




       3.       Mark Andersen (“Andersen”) is an individual residing in Bend, Oregon. Andersen,

together with Burback and Eddy, are collectively referred to as “Plaintiffs.”

       4.       Robert Oblon (“Oblon”) is an individual whose last known residence in Collin

County, Texas. Oblon can be served with process at his last known address at 5008 Stonewick

Court, Plano, Texas 75093, or wherever he may be found.

       5.       Jordan Brock (“Brock”) is an individual residing in Denton, County, Texas. Brock

can be served with process at 908 Sir Constantine Drive, Lewisville, Texas 75056, or wherever he

may be found.

       6.       Jeff Bollinger (“Bollinger”) is an individual residing in West Jordan, Salt Lake

County, Utah. Bollinger can be served with process at 1755 W 8760 S West Jordan, UT 84088,

or wherever he may be found.

       7.       John “JT” Thatch (“Thatch”) is, upon information and belief, an individual residing

in Collin County. Thatch can be served with process at 1700 Coit Road, Suite 100, Plano, Texas

75075, or wherever he may be found.

       8.       FourOceans Global, LLC (“FOG”) is a Texas limited liability company previously

registered to do business in the State of Texas, with its principal place of business located in Frisco,

Collin County, Texas. FOG can be served with process by serving either its president, Robert

Oblon at his last known address at 5008 Stonewick Court, Plano, Texas 75093, or wherever he

may be found, or one of its principals, Jordon Brock at 908 Sir Constantine Drive, Lewisville,

Texas 75056, or wherever he may be found.

       9.       Four Oceans Holding, Inc. (“FOHI”) is a Nevada corporation with its principal

place of business located Las Vegas, Clark County, Nevada. FOHI can be served with process




                                                 -2-
 Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 3 of 103 PageID #: 3




through its registered agent for service of process, Corporation Service Company, 112 North Curry

Street, Carson City, Nevada 89703.

       10.      Alchemist Holdings, LLC (“Alchemist”) is a Delaware limited liability company

doing business in the State of Texas, with its principal place of business located in Frisco, Collin

County, Texas. Alchemist can be served with process through its purported controlling owner,

Jordan Brock at 908 Sir Constantine Drive, Lewisville, Texas 75056, or wherever he may be found.

       11.      Elepreneurs U.S., LLC f/k/a Elepreneur LLC (“Elepreneurs”) is a Texas limited

liability company registered to do business in the State of Texas, with its principal place of business

located Plano, Collin County, Texas. Elepreneurs can be served with process through its registered

agent for service of process, Jones, Davis & Jackson, PC, 15110 Dallas Parkway, Suite 300, Dallas,

Texas, 75248.

       12.      Elevacity U.S., LLC f/k/a Elevacity Global, LLC (“Elevacity”) is a Texas limited

liability company registered to do business in the State of Texas, with its principal place of business

located in Dallas, Dallas County, Texas. Elevacity can be served with process through its

registered agent for service of process, Jones, Davis & Jackson, PC, 15110 Dallas Parkway, Suite

300, Dallas, Texas, 75248.

       13.      Sharing Services Global Corporation f/k/a Sharing Services, Inc. (“SHRG”), is a

Nevada corporation registered to do business in the State of Texas, with its principal place of

business located in Plano, Collin County, Texas. SHRG can be served with process through its

registered agent for service of process, Ankit Jain, 30211 Avenida De Las Banderas, Suite 200,

Rancho Santa Margarita, California, 92688.

       14.      Custom Travel Holdings, Inc. (“CTH”), is a Utah corporation with its principal

place of business located in Salt Lake City, Salt Lake County, Utah. CTH can be served with



                                                 -3-
  Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 4 of 103 PageID #: 4




process through its registered agent for service of process, Fortius Financial Advisors, LLC, 4001

South 700 East, Suite 500, Salt Lake City, Utah.

       15.     The true name and/or capacities, whether individual, corporate, associate or

otherwise, of Defendants Does 1 - 5, inclusive, are unknown to Plaintiffs who have sued these

defendants by such fictitious names. Plaintiffs will amend this Complaint to show their true names

and/or capacities when the same have been ascertained. Upon information and belief, and as will

be shown in the course of discovery in this case, Defendants Does 1 - 5 are comprised of one or

more of the following: individuals, companies (including parent, subsidiary, and/or affiliated

companies of the named corporate defendants) and/or their owners and/or investors, and/or their

respective attorneys or agents, who, at a minimum, participated and/or conspired with one or more

of the named defendants to perpetuate the frauds and schemes as alleged herein, to allow for the

diversion of Plaintiffs’ investment monies and ownership interests in FOG ultimately into SHRG.

Does 1-5 are, in some manner, responsible for the events and happenings referred to herein as

participants and/or co-conspirators, either contractually or tortiously, and caused damages to the

Plaintiffs as alleged. Does 1-5, together with Oblon, Brock, Thatch, Bollinger, SHRG, FOG,

FOHI, Alchemist, and CTH, are collectively referred to as “Defendants.”

                                            II.
                                 JURISDICTION AND VENUE

       16.     Defendants are subject to the jurisdiction of this Court. This Court has subject

matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367. This Court has personal jurisdiction

over each defendant. Defendants continuously and systematically engage and/or engaged in

business in Texas, including this judicial district.




                                                 -4-
    Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 5 of 103 PageID #: 5




        17.    SHRG operates its business in Texas in this judicial district, and a substantial part

of the events or omissions giving rise to these claims occurred in this judicial district. Venue is

proper in this Court pursuant to 28 U.S.C. §1391.

                                          III.
                                 FACTUAL BACKGROUND

        A.     The Individual Defendants

        18.    Oblon holds himself out as a “respected, recognized figure of the world of direct

selling,” and that he “became a meta-search pioneer and online travel expert, and has enjoyed a

significant amount of success in network marketing.”1

        19.    Oblon holds himself out as the founder of FOG, a multilevel marketing company

that, among other things, held itself out as a “leading lifestyle and professional development

learning and experiential social selling company focused on a positive, meaningful life defined

and attained through ‘sustained happiness,’”2 and that it was “originally launched in 2014 as a

vacation club specializing in personal development, featuring training from world renown success

coaches and trainers. . .”3




1
  See Exhibit A, Oblon v. Brock, Cause No. 19-7298-367, in the 367th District Court, Denton
County, Oblon’s Original Petition and Request for Disclosures at IV.1; See also Exhibit B,
Networking Times, Spring 2019. Accessible at:
 https://issuu.com/networkingtimesmag/docs/issuu_nt_feb2019_1801/s/80207 (last accessed Dec.
9, 2020).
2
   See Exhibit C, FourOceans Global, LLC, April 6, 2015, Press Release Accessible at:
https://www.prnewswire.com/news-releases/happiness-begins-today-with-launch-of-four-
oceans-300061359.html (last accessed Dec. 9, 2020).
3
   See Exhibit D, Sharing Service, Inc., October 9, 2017, Press Release Accessible at:
https://www.globenewswire.com/news-release/2017/10/09/1142762/0/en/Sharing-Services-Inc-
Announces-the-Acquisition-of-Four-Oceans-Holdings-Inc-a-Travel-Centric-Direct-Selling-
Company-with-New-Products-and-Services.html (last accessed December 9, 2020).
                                               -5-
    Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 6 of 103 PageID #: 6




         20.     Oblon also holds himself out as the founder of FOHI, a multilevel marketing

company that engages in the direct sale of travel-related goods and services through various

independent associates located throughout the State of Texas, including Collin County.

         21.     Oblon also holds (or has held) himself out as the founder (or co-founder) of

Alchemist, the largest shareholder of SHRG. Upon information and belief, Oblon is (or was) the

largest interest holder in Alchemist.

         22.     Oblon also holds himself out as the founder of Elepreneurs, a multilevel marketing

company that, among other things, sells products, services, and business opportunities.

         23.     Oblon also holds himself out as the founder of Elevacity, a multilevel marketing

company that, provides certain products sold by members of Elepreneurs.

         24.     Oblon served as the Chairman of SHRG’s predecessor-in-interest, Sharing

Services, Inc. (“SSI”) beginning on or about November 27, 2017.4 As the Chairman of SHRG,

Oblon was authorized to represent SHRG’s interests (and those of its subsidiaries) and had actual

authority or, at a minimum, apparent authority, to enter into agreements on SHRG’s behalf and

bind it to such agreements.

         25.     Brock served as the President, CEO, and Chairman of the Board of Directors of

SHRG from as early as 2017, and as President and CEO up to on or about March 1, 2018. As the

President, CEO and Director of SHRG, Brock was authorized to represent SHRG’s interests (and

those of its subsidiaries) and had had actual authority or, at a minimum, apparent authority, to enter

into agreements on SHRG’s behalf and bind it to such agreements.




4
    Unless specifically noted herein, SHRG and SSI are collectively referred to as SHRG.
                                                -6-
 Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 7 of 103 PageID #: 7




       26.     Upon information and belief, Brock was a co-founder, member, agent, and/or

representative of FOG. Upon information and belief, Brock raised investment capital for FOG on

FOG’s and/or Oblon’s behalf.

       27.     Brock holds (or has held) himself out as the founder (or co-founder) of Alchemist.

Upon information and belief, Oblon is (or was) one of the largest interest holders in Alchemist.

       28.     Bollinger is the purported President of CTH. Bollinger is a financial advisor who,

over the years, has worked closely with Oblon and companies with which Oblon is or was

affiliated, including, upon information and belief, Alchemist, FOG, and FOHI, and CTH. As the

President of CTH, Bollinger was authorized to represent CTH’s interests (and those of its

subsidiaries) and had actual authority or, at a minimum, apparent authority, to enter into

agreements on their behalf and bind them to such agreements.

       29.     Upon information and belief, Bollinger and his financial advisory company, Fortius

Financial Advisors, LLC, which is also the registered agent for CTH, were subject to a cease-and-

desist proceeding and remedial sanctions instituted by the Securities and Exchange Commission

(“SEC”) due in part to Bollinger’s misconduct stemming from his company’s investment fund

investing $800,000 in unsuitable, illiquid investments, which, upon information and belief, a

portion of which were loaned to a company that “sells travel packages” in which Bollinger had a

direct financial interest and, thus, a conflict of interest. Upon information and belief, the company

to which the money was loaned, was a company owned or controlled by Oblon. This proceeding

was ultimately resolved in August 2016, with Bollinger and his advisory company agreeing to

cease and desist from further securities violations, a censure, the disgorgement of money, and the

payment of fines and interest.




                                                -7-
    Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 8 of 103 PageID #: 8




        30.    Thatch became the President, CEO and Director of SHRG on or about March 1,

2018, and is now the current President, CEO, and a Director of SHRG. As the President, CEO and

a Director of SHRG, Thatch was authorized to represent SHRG’s interests (and those of its

subsidiaries) and had actual authority or, at a minimum, apparent authority, to enter into

agreements on their behalf and bind them to such agreements.

        B.     The Corporate Defendants

        31.    SHRG, the successor entity of SSI, is a publicly traded company.5

        32.    SHRG has held out to the public that FOHI is the “successor entity to FourOceans

Global LLC.”6 SHRG has also held out to the public that FOHI is the “new Four Oceans [that

would] pick up where we left off with a whole new business model, but still very travel centric

…”7 SHRG has also held out to the public that Oblon was “an accomplished and recognized leader

in the travel industry,” and that he “recently brought his established Four Oceans Global company

and its subsidiary platforms into Sharing Services, which many leaders in both the travel and direct

selling industries have joined under his leadership and proven track record.”8

        33.    Elepreneurs is a multilevel marketing company that engages in, among other things

selling products, services, and business opportunities.

        34.    Elevacity is a multilevel marketing company that engages in the provision of certain

products sold by members of Elevacity.




5
  Unless specifically noted herein, FOG and FOHI are collectively referred to as FOG.
6
  See Exhibit D.
7
  Id.
8
   See Exhibit E, Sharing Service, Inc., November 27, 2017, Press Release Accessible at:
https://www.globenewswire.com/news-release/2018/03/05/1415180/0/en/Sharing-Services-Inc-
Announces-the-Appointment-of-New-Chief-Executive-Officer.html (last accessed December 9,
2020).
                                               -8-
 Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 9 of 103 PageID #: 9




       35.     According to SHRG’s public filings with the SEC, FOHI, Elepreneurs, and

Elevacity are wholly owned subsidiaries of SHRG that were acquired by SHRG on or about

October 9, 2017.

       36.     Upon information and belief, the principal assets of FOG, which include, among

other things, FOG’s network marketing software platform, its individual product distributors,

email lists, phone lists, customer lists, all of which comprise FOG’s proprietary and/or trade secret

information, were transferred (secretly or otherwise) to Elepreneurs, Elevacity, and/or FOHI,

whether by name change, consolidation, merger, or otherwise, or were surreptitiously transferred

to and otherwise held by one of these entities at the time they were acquired by SHRG on or about

October 9, 2017. In other words, the principal assets of FOG were held out by Elepreneurs,

Elevacity, and/or FOHI as their own assets at the time of SHRG’s acquisition of these entities,

which, upon information and belief, are currently being held by and utilized in whole or in part by

SHRG or its subsidiaries today.

       37.     As recently as October 10, 2019, Oblon falsely held himself out as the President of

FOG, the predecessor in interest of FOHI, which is now wholly owned by SHRG. These

representations were made despite SHRG’s acquisition of FOHI and despite the fact that FOG has

purportedly been involuntarily dissolved by the Texas Secretary of State.

       38.     FOHI is a multilevel marketing company that engages in the direct sale of travel-

related goods and services through various independent associates located throughout the State of

Texas including Collin County. FOHI was acquired by SHRG on or about October 9, 2017.

       39.     Upon information and belief, Alchemist is the largest shareholder of SHRG and

was used to further the fraudulent schemes of the Defendants as alleged herein. A dispute arose

over the ownership, management and control of Alchemist by and between Oblon, Brock and



                                                -9-
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 10 of 103 PageID #: 10




SHRG, with at least two lawsuits that were recently pending Texas state court to address these

issues, among others: (1) Sharing Services Global Corporation f/k/a Sharing Services, Inc., et al.

v. Robert Oblon, Cause No. 366-04941-2019, in the 366th District Court of Collin County, and (2)

Robert Oblon v. Jordan Brock, Cause No. 19-7298-367, in the 367th District Court of Denton

County, Texas.9

       40.     Upon information and belief, CTH is a holding company used to commit and

further the fraudulent schemes of the Defendants as alleged herein. Upon information and belief,

CTH shares (or portions thereof) have allegedly been (or proposed to be) transferred to and

exchanged into SHRG shares owned by or being held by Alchemist.

       C.      The Schemes

               1. Oblon, FOG, Does 1-5 and, upon Information and Belief, Brock Schemed to
                  Procure Plaintiffs’ Investments in FOG Through Fraud and Deception and
                  in Violation of the Securities Laws – The Promissory Note-Fraud Schemes

       41.     Defendants Oblon and FOG fraudulently solicited investments from individuals,

including Plaintiffs, on behalf of FOG. Upon information and belief, Defendant Brock, as well as

Does 1-5, also fraudulently solicited investments from individuals on behalf of FOG, and were

aware of the fraudulent solicitation of Plaintiffs’ investments.

       42.     Oblon sold FOG promissory-note securities in unregistered transactions to

Plaintiffs.10 As a result of Oblon’s fraud, and pursuant to the fraudulent schemes alleged herein,

Plaintiffs each invested $33,333.00 in FOG on or about September 10, 2015, and purchased the

FOG promissory-note securities in unregistered transactions.



9
  Upon information and belief, according to SHRG’s filings with the SEC on or about March 12,
2020, these lawsuits were resolved.
10
   It is unknown how much total capital was raised from all investors in connection with the FOG
promissory-note securities, but, upon information and belief, and in addition to Plaintiffs, there
were more than two-dozen additional investors in FOG.
                                               - 10 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 11 of 103 PageID #: 11




       43.     Each of Plaintiffs’ investments were memorialized by identical or nearly identical

Note Purchase Agreements entered into by Plaintiffs, on the one hand, and FOG, on the other.

Each of the Note Purchase Agreements were executed on FOG’s behalf by Oblon, FOG’s

purported Manager. The Note Purchase Agreements (including the promissory notes, but

excluding the Purchaser Questionnaires completed by Plaintiffs that were purposefully omitted by

Oblon following execution) are attached hereto as Exhibit F (Burback), Exhibit G (Eddy), and

Exhibit H (Andersen).

       44.     Prior to the execution of the Note Purchase Agreements, Oblon represented to

Plaintiffs that FOG was insolvent and on the verge of collapsing despite the investments of dozens

of individuals. As a result, and according to Oblon, Plaintiffs investments were of utmost

importance to Oblon and FOG, and were necessary to prevent FOG from collapsing.

       45.     Oblon was desperate and, based on his representations to Plaintiffs, without

Plaintiffs’ investments, FOG would collapse. As a result of Plaintiffs’ investments, FOG survived

and the business moved forward. To reward Plaintiffs for their risk, and the importance of their

comparatively large investments necessary to save FOG, Defendants Oblon and FOG gave

Plaintiffs what could be characterized as “sweetheart” investment deals. Specifically, Plaintiffs’

Note Purchase Agreements with FOG guaranteed that each of the Plaintiffs, in addition to the

purchase of the promissory-note securities, would receive the following:

               (a) a five percent (5%) revenue share of the Four Oceans Bonus Pools;

               (b) a seat on the Field Leadership Advisory Board,

               (c) a return of their investment, plus 12% interest to be paid in 12 equal payments

                  starting less than a year after they invested, and




                                              - 11 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 12 of 103 PageID #: 12




                (d) a five percent (5%) equity membership interest in FOG.11

        46.     FOG was originally conceived as a multilevel marketing, travel membership

program it was also held out as the “leading lifestyle and professional development learning and

experiential social selling company focused on a positive, meaningful life defined and attained

through ‘sustained happiness.’”12 This latter described business component of FOG was continued

and included through other businesses owned and operated by Oblon and SHRG.

        47.     Despite Plaintiffs’ investments in FOG, there were inordinate delays with the

development of an adequate web-based portal for FOG members, among other things. Upon

information and belief, FOG failed to pay vendors, including the vendor for the web-based portal

for FOG members.

        48.     Notwithstanding these delays, Plaintiffs set out to do what they intended, and began

recruiting associates and other members to sell FOG products and services, conducting webinars

and other tasks in order for FOG to succeed. Despite their efforts, Defendants Oblon and FOG

never paid Plaintiffs their interest earned on their investments, the commission monies Plaintiffs

earned as part of the multilevel marketing compensation program, as well as the individuals that

Plaintiffs recruited for their services.

        49.     It soon became apparent to Plaintiffs in the approximately February to March 2016

timeframe that, for reasons unknown to Plaintiffs, Oblon had failed and FOG would be a failure.

After Defendants Oblon and FOG were dropped by the vendor of the web-based network

marketing platform for non-payment, Defendant Oblon falsely promised Plaintiffs that a new web-




11
   In addition, Defendant Oblon falsely represented and promised to the Plaintiffs that they would
receive an additional seven percent (7%) equity interest in FOG that would be split equally among
them, ultimately giving each of Plaintiffs a 7.33% equity interest in FOG.
12
   See Exhibit C.
                                               - 12 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 13 of 103 PageID #: 13




based travel portal would be developed and consistently told Plaintiffs that he was “close” to

something big, and to just hang in there with him and they would reap untold rewards. Shortly

thereafter, upon information and belief, Defendant Oblon formed other similar multilevel

marketing-related companies, Elepreneurs and Elevacity, both of which are now subsidiaries of

SHRG.

        50.    In light of these developments, Defendant Oblon approached Plaintiffs to discuss

pivoting FOG into other business ventures, while Plaintiffs would remain part of the ownership

team and maintain the same compensation and equity structure they held through FOG in

accordance with the Note Purchase Agreements.

        51.    In approximately March or April of 2016, Defendant Oblon informed Plaintiffs that

the FOG business plan, model, and its principal assets were migrated into the Elevacity and/or

Elepreneurs ventures. Oblon had taken this step without informing FOG members, including

Plaintiffs, and without FOG membership input or vote, in breach of his fiduciary duties to FOG

and its members, including Plaintiffs. This migration to Elevacity and/or Elepreneurs was

premised on notion that FOG’s assets and its business model, as set out in the Note Purchase

Agreements, would be utilized for these ventures, and despite the new product lines associated

with these new entities (which was inconsequential to the business plan and model of the new

entities, which mirrored those of FOG), Plaintiffs were still to be treated as part of the ownership

team with the exact same compensation plan and with the same equity ownership as set forth in

the Note Purchase Agreements. However, this also included Defendant Oblon’s promise of an

additional 7% equity in the new ventures to be split equally among Plaintiffs, thus bringing

Plaintiffs’ collective equity ownership to 22%, i.e., 7.33% equity for each of the Plaintiffs.




                                               - 13 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 14 of 103 PageID #: 14




       52.     No monies were paid Plaintiffs pursuant to the Note Purchase Agreements as part

of their revenue share.

       53.     No revenue share from the Four Oceans Bonus Pools were ever paid to Plaintiffs

pursuant to the Note Purchase Agreements.

       54.     Plaintiffs were never appointed to advisory board positions.

       55.     Plaintiffs investment monies and interest thereon were not paid pursuant to the Note

Purchase Agreements.

       56.     None of the Plaintiffs were ever paid pursuant to their respective 5% equity interests

in FOG or, as promised, any other entity subsequent to its acquisition.

       57.      None of the Plaintiffs were ever paid all of their earned commissions under the

FOG multilevel marketing compensation program.

       58.     Unbeknownst to Plaintiffs, at some point after Plaintiffs’ execution of the Note

Purchase Agreements, Defendant Oblon and, upon information and belief, Brock and Does 1-5,

utilized Plaintiffs’ investments for their own personal advantage and for personal gains, as well as

a springboard for the future acquisition of FOG, as well as Elepreneurs and Elevacity by SHRG –

with an eye toward excluding Plaintiffs from their ownership interests and the proceeds resulting

from the acquisitions.

       59.     Upon information and belief, Plaintiffs’ investments in FOG were used by at least

Defendant Oblon and, upon information and belief, Brock and Does 1-5, to enrich themselves to

the detriment of Plaintiffs in order to cover personal expenses and/or for personal gains, among

other things, as well as Ponzi payments to other similarly situated investors in FOG (or other failed

Oblon ventures) to keep the Promissory Note-scheme (and other Oblon schemes) afloat.




                                               - 14 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 15 of 103 PageID #: 15




       60.     Prior to the execution of the Note Purchase Agreements on or about September 10,

2015, and throughout the negotiations that occurred from approximately late-July 2015 leading up

to the execution of Note Purchase Agreements, Oblon represented to Plaintiffs that FOG was a

legitimate business enterprise. This representation was false and Oblon either knew it was false at

the time the representation was made, or made the false representation without regard to its truth

or falsity. Oblon also failed to correct these false representations after the execution of the Note

Purchase Agreements. Plaintiffs relied on Oblon’s representations and in reliance, Plaintiffs

executed the Note Purchase Agreements, invested their money in FOG, as well as significant time

and labor in “sweat equity” in advancing FOG’s business interests and developing its assets. But

for Oblon’s representation, Plaintiffs would not have made these investments in FOG.

       61.     On or about August 30, September 1, September 2, September 8, and/or September

9, 2015, during one or more phone calls with Plaintiffs, and prior to the Plaintiffs’ execution of

the Note Purchase Agreements, Oblon represented to Plaintiffs, that Plaintiffs’ investments would

be utilized to pay FOG’s vendors, including the vendor for the web-based portal for FOG members.

These representations were false and Oblon either knew they were false at the time the

representations were made, or made the false representations without regard to their truth or falsity.

Oblon also failed to correct these false representations after the execution of the Note Purchase

Agreements. Plaintiffs relied on Oblon’s representations and in reliance, Plaintiffs executed the

Note Purchase Agreements, invested their money in FOG, as well as significant time and labor in

“sweat equity” in advancing FOG’s business interests and developing its assets. But for Oblon’s

representation, Plaintiffs would not have made these investments in FOG.

       62.     On or about August 30, September 1, September 2, September 8, and/or September

9, 2015, during one or more phone calls with Plaintiffs, and prior to the Plaintiffs’ execution of the



                                                - 15 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 16 of 103 PageID #: 16




Note Purchase Agreements, Oblon represented to Plaintiffs that Plaintiffs’ investments would be

used to pay FOG-member distributors, including those member distributors recruited by Plaintiffs.

These representations were false and Oblon either knew they were false at the time the

representation was made, or made the false representations without regard to their truth or falsity.

Oblon also failed to correct these false representations after the execution of the Note Purchase

Agreements. Plaintiffs relied on Oblon’s representations and in reliance, Plaintiffs executed the

Note Purchase Agreements, invested their money in FOG, as well as significant time and labor in

“sweat equity” in advancing FOG’s business interests and developing its assets. But for Oblon’s

representation, Plaintiffs would not have made these investments in FOG.

       63.      During the negotiations that occurred from approximately late-July 2015 leading

up to the execution of Note Purchase Agreements, prior to the Plaintiffs’ execution of the Note

Purchase Agreements, Oblon failed to disclose to Plaintiffs that Plaintiffs’ investments would not

be used for legitimate business purposes of FOG but that they would instead be used by Defendant

Oblon and, upon information and belief, Brock and Does 1-5, to enrich themselves to the detriment

of Plaintiffs in order to cover personal expenses and/or for personal gains, among other things, as

well as for Ponzi payments to other similarly situated investors in FOG (or other failed Oblon

ventures) to keep the Promissory Note-scheme (and/or other Oblon schemes) afloat. Oblon also

failed to disclose this information after the execution of the Note Purchase Agreements.

Defendants Oblon and, upon information and belief, Brock and Does 1-5, had a duty to disclose

these facts because they knew that, at a minimum, Oblon: (1) owed a fiduciary duty to Plaintiffs

at least after the execution of the Note Purchase Agreements; (2) made partial disclosures that

created a false impression to Plaintiffs; (3) voluntarily disclosed some information to Plaintiffs,

thus creating a duty to disclose the whole truth; and/or (4) discovered new information that made



                                               - 16 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 17 of 103 PageID #: 17




his earlier representations to Plaintiffs untrue or misleading.        Plaintiffs relied on Oblon’s

silence/omissions and in reliance, Plaintiffs executed the Note Purchase Agreements, invested their

money in FOG, as well as significant time and labor in “sweat equity” in advancing FOG’s

business interests and developing its assets. Had Oblon not stayed silent and disclosed the true

state of affairs, Plaintiffs would not have made these investments in FOG.

       64.     During the negotiations that occurred from approximately late-July 2015 leading

up to the execution of Note Purchase Agreements, prior to the Plaintiffs’ execution of the Note

Purchase Agreements, Oblon failed to disclose to Plaintiffs that Plaintiffs’ investments would

serve as a springboard for the future acquisition of FOG, or at a minimum, FOG’s assets (as alleged

above), as well as Elepreneurs and Elevacity, by SHRG – with an eye toward excluding Plaintiffs

from their ownership interests in FOG and the proceeds resulting from the acquisitions. Oblon

also failed to disclose this information after the execution of the Note Purchase Agreements.

Defendants Oblon and, upon information and belief, Brock and Does 1-5, had a duty to disclose

these facts because they knew that Oblon: (1) owed a fiduciary duty to Plaintiffs at least after the

execution of the Note Purchase Agreements; (2) made partial disclosures that created a false

impression to Plaintiffs; (3) voluntarily disclosed some information to Plaintiffs, thus creating a

duty to disclose the whole truth; and/or (4) discovered new information that made his earlier

representations to Plaintiffs untrue or misleading. Plaintiffs relied on Oblon’s silence/omissions

and in reliance, Plaintiffs executed the Note Purchase Agreements, invested their money in FOG,

as well as significant time and labor in “sweat equity” in advancing FOG’s business interests and

developing its assets. Had Oblon not stayed silent and disclosed the true state of affairs, Plaintiffs

would not have made these investments in FOG.




                                                - 17 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 18 of 103 PageID #: 18




       65.     During the negotiations that occurred from approximately late-July 2015 leading

up to the execution of Note Purchase Agreements, prior to the Plaintiffs’ execution of the Note

Purchase Agreements, Oblon failed to disclose to Plaintiffs that FOG’s principal assets, as alleged

above, would be transferred (secretly or otherwise) to successor, related and/or Oblon-controlled

entities (whether by name change, consolidation, merger or otherwise), including Elepreneurs,

Elevacity and/or, FOHI – with an eye toward excluding Plaintiffs from their ownership interests

in FOG and the proceeds resulting from the acquisitions of these entities by SHRG. Oblon also

failed to disclose this information after the execution of the Note Purchase Agreements.

Defendants Oblon and, upon information and belief, Brock and Does 1-5, had a duty to disclose

these facts because they knew that Oblon: (1) owed a fiduciary duty to Plaintiffs at least after the

execution of the Note Purchase Agreements; (2)made partial disclosures that created a false

impression to Plaintiffs; (3) voluntarily disclosed some information to Plaintiffs, thus creating a

duty to disclose the whole truth; and/or (4) discovered new information that made his earlier

representations to Plaintiffs untrue or misleading. Plaintiffs relied on Oblon’s silence/omissions

and in reliance, Plaintiffs executed the Note Purchase Agreements, invested their money in FOG,

as well as significant time and labor in “sweat equity” in advancing FOG’s business interests and

developing its assets. Had Oblon not stayed silent and disclosed the true state of affairs, Plaintiffs

would not have made these investments in FOG.

       66.     During the negotiations that occurred from approximately late-July 2015 leading

up to the execution of Note Purchase Agreements, prior to the Plaintiffs’ execution of the Note

Purchase Agreements, Oblon failed to disclose to Plaintiffs that Plaintiffs’ investments in FOG

were nothing more than a ruse to steal their money for his benefit and the benefit of others,

including the defendants named herein. Oblon also failed to disclose this information after the



                                                - 18 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 19 of 103 PageID #: 19




execution of the Note Purchase Agreements. Defendants Oblon and, upon information and belief,

Brock and Does 1-5, had a duty to disclose these facts because they knew that Oblon: (1) owed a

fiduciary duty to Plaintiffs at least after the execution of the Note Purchase Agreements; (2) made

partial disclosures that created a false impression to Plaintiffs; (3) voluntarily disclosed some

information to Plaintiffs, thus creating a duty to disclose the whole truth; and/or (4) discovered

new information that made his earlier representations to Plaintiffs untrue or misleading. Plaintiffs

relied on Oblon’s silence/omissions and in reliance, Plaintiffs executed the Note Purchase

Agreements, invested their money in FOG, as well as significant time and labor in “sweat equity”

in advancing FOG’s business interests and developing its assets. Had Oblon not stayed silent and

disclosed the true state of affairs, Plaintiffs would not have made these investments in FOG.

       67.     Immediately upon SHRG’s acquisition of FOHI, the predecessor in interest of

FOG, whether by name change, consolidation, merger or otherwise, two of the four members of

the SHRG Board of Directors who also acted as officers of SHRG (i.e., Defendants Oblon and

Brock), with actual and apparent authority to act on SHRG’s behalf, and had direct, firsthand

personal knowledge of the fraud and the fraudulent Promissory Note-Fraud scheme alleged herein,

thus providing SHRG with actual knowledge (or, at a minimum, constructive knowledge) of the

fraud and the fraudulent schemes.

       68.     Subsequent to SHRG’s acquisition of FOHI, the predecessor in interest of FOG,

whether by name change, consolidation, merger or otherwise, a third member of the four members

of the SHRG Board of Directors who also acted as an officer of SHRG (i.e., Defendant Thatch),

with actual and apparent authority to act on SHRG’s behalf, learned of the fraud and the fraudulent

Promissory Note-Fraud scheme alleged herein, thus providing SHRG with actual knowledge (or,

at a minimum, constructive knowledge) of the fraud and the fraudulent schemes.



                                               - 19 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 20 of 103 PageID #: 20




       69.     Subsequent to SHRG’s acquisition of FOHI, the predecessor in interest of FOG,

whether by name change, consolidation, merger or otherwise, Defendants SHRG, FOHI and

Alchemist became aware of the terms of the Note Purchase Agreements, with full knowledge that

they were procured through at least Oblon’s fraud, as well as, upon information and belief Brock’s

and Does 1-5’s fraud, and pursuant to Promissory Note-Fraud scheme alleged herein.

       70.     As alleged in subsequent paragraphs, Defendants SHRG, FOHI, Brock (to the

extent not already known), Thatch (to the extent not already known), Bollinger, CTH and

Alchemist, subsequently learned of Oblon’s fraud perpetrated on Plaintiffs, had full knowledge of

the fraud and fraudulent schemes alleged herein, had a duty to disclose these schemes to Plaintiffs,

but conspired, aided and abetted and perpetrated additional frauds upon Plaintiffs, along with each

of the corporate defendants, to cover their tracks and conceal their unlawful conduct, and then

subsequently committed separate fraudulent acts in conjunction with Oblon, Brock, Thatch,

Bollinger, Alchemist, and CTH, against Plaintiffs..

       71.     Plaintiffs’ investments in FOG stemming directly from the Promissory Note-Fraud

scheme, ultimately directly benefited and enriched Oblon, Brock, Thatch, FOG, FOHI, SHRG,

and Alchemist.

               2. Current and Former Officers and Directors of SHRG, Oblon, Brock and
                  Thatch, as well as Bollinger and CTH, Schemed to Orchestrate a Fraudulent
                  Transfer of Plaintiffs’ FOG Investments to CTH, and Eventually to SHRG
                  and/or Alchemist in Violation of the Securities Laws – The CTH Stock-Fraud
                  Schemes and the Cover-Up of the Promissory Note-Fraud Schemes.

       72.     In February 2018, Plaintiffs (through Mr. Eddy) were introduced to Thatch by

Oblon. This introduction was made following Plaintiffs repeated requests for the status of the

“plan” Oblon outlined to them regarding the repayment of their investments and securing their

ownership interests in accordance with their equity interests in FOG pursuant to the terms of the



                                               - 20 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 21 of 103 PageID #: 21




Note Purchase Agreement. In order to assuage Plaintiffs’ concerns that they would not maintain

their ownership and equity interests, Thatch reached out to Mr. Eddy on February 19, 2018 via

text message. In a subsequent phone conference with Thatch the following day, Mr. Eddy

explained that he was concerned about certain possible irregularities in the Plaintiffs’ FOG

investments. Thatch falsely indicated that there were no irregularities with the FOG investments.

This representation was false and Thatch either knew it was false at the time the representation

was made, or made the false representation without regard to its truth or falsity. Thatch also failed

to correct these false representations once he learned they were false. Plaintiffs relied on Thatch’s

representations and in reliance, Plaintiffs were put off the trail of Oblon’s, Brock’s and/or Does 1-

5 fraudulent conduct. But for Thatch’s representation, Plaintiffs would have investigated further

and not have continued with the “plan” (i.e., the CTH Stock-Fraud scheme) to recover their

investments and secure their ownership interests in accordance with their equity interests in FOG

pursuant to the terms of the Note Purchase Agreements. In advance of the February 20 call, it was

clear that Oblon had transmitted the Plaintiffs’ Note Purchase Agreements with FOG to Thatch

and that Thatch was aware of those agreements.

       73.     Thatch then referred Plaintiffs (again, through Mr. Eddy) to Brock. On or about

March 20, 2018, Mr. Eddy spoke with Brock over the telephone. Mr. Eddy once again explained

that he was concerned about certain possible irregularities in the Plaintiffs’ FOG investments. On

this call Brock falsely indicated that there were no irregularities with the FOG investments, but

that he, Oblon, Thatch and Bollinger had a “plan” to get Plaintiffs their ownership and equity

interests in FOG converted into stock in Oblon’s “new company,” which is generally referred to

herein as the “CTH Stock-fraud scheme.” These representations were false and Brock either knew

they were false at the time the representations were made, or made the false representations without



                                               - 21 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 22 of 103 PageID #: 22




regard to their truth or falsity. Plaintiffs relied on Brock’s representations and in reliance, Plaintiffs

were put off the trail of Oblon’s, Brock’s and/or Does 1-5 fraudulent conduct in connection with

their investments in FOG and the Promissory Note-fraud scheme. But for Brock’s representations,

Plaintiffs would have investigated further and not have continued with the “plan” (i.e., the CTH

Stock-fraud scheme) to recover their investments and secure their ownership interests in

accordance with their equity interests in FOG pursuant to the terms of the Note Purchase

Agreements.

        74.     On or about March 21, 2018, Brock first indicated to Plaintiffs (through Mr. Eddy)

that Oblon’s “new company” was SHRG (i.e., SSI, SHRG’s predecessor in interest).

        75.     On or about April 5, 2018, Brock indicated to Plaintiffs (through Mr. Eddy) that he,

Oblon, Thatch and Bollinger were “working on the value of the vehicle to make this happen,”

which Mr. Eddy (and Plaintiffs) understood to be SSI (now SHRG) based on Brock’s

representations. These representations were false and Brock either knew they were false at the

time the representations were made, or made the false representations without regard to their truth

or falsity. Plaintiffs relied on Brock’s representations and in reliance, Plaintiffs were put off the

trail of Oblon’s, Brock’s and/or Does 1-5 fraudulent conduct in connection with their investments

in FOG and the Promissory Note-fraud scheme. But for Brock’s representations, Plaintiffs would

have investigated further and not have continued with the “plan” (i.e., the CTH Stock-fraud

scheme) to recover their investments and secure their ownership interests in accordance with their

equity interests in FOG pursuant to the terms of the Note Purchase Agreements.

        76.     On or about June 6, 2018, Defendants SHRG, FOG, Oblon, Brock, and Thatch

furthered their fraudulent scheme on a phone conference attended by Plaintiffs, Brock, and

Bollinger. During this call, Brock explained that Oblon was too busy to handle the Plaintiffs’



                                                  - 22 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 23 of 103 PageID #: 23




investment and equity issues and that Oblon had turned that task over to Brock and Bollinger.

Brock and Bollinger were proceeding at Oblon’s direction and with his full knowledge and, upon

information and belief, Thatch’s full knowledge.

          77.    During this call Brock made it clear that the Defendants understood that Plaintiffs

were very unique from all of the other FOG investors, in that Plaintiffs’ last minute investments

“saved” FOG, and what Plaintiffs were offered, including the 5% equity membership for each of

the Plaintiffs (plus the additional 7% equity to be shared equally among Plaintiffs) was different

from any other investor. Brock and Bollinger also made clear that it was only as a result of

Plaintiffs’ last-minute investments into FOG that the company was able to survive and could be

acquired by, at the time, SSI. Moreover, SHRG has publicly represented that Oblon “has been, in

large part, the catalyst of the opportunities that have been established with Sharing Services, Inc.

since the acquisition of the controlling interest”, in that he had “recently brought his established

Four Oceans Global company and its subsidiary platforms into Sharing Services. . .”13

          78.    Bollinger then explained the details of his, Oblon’s, Brock’s, and Thatch’s “plan”

and falsely represented to Plaintiffs that FOG had been dissolved, but that Plaintiffs would get

stock in Oblon’s new company SHRG. Bollinger then explained that Defendants could not directly

give Plaintiffs shares in SHRG, but that a go-between company would need to be used so as not to

raise any concerns with the SEC. It was further explained by Bollinger that in order for Plaintiffs

to ever recover their initial investment and to preserve their ownership and equity interests in FOG,

Plaintiffs would have to transfer and assign their interests in FOG to CTH. These representations

were false and Brock and Bollinger either knew they were false at the time the representations

were made, or made the false representations without regard to their truth or falsity. Plaintiffs



13
     See Exhibit E.
                                                - 23 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 24 of 103 PageID #: 24




relied on Brock’s and Bollinger’s representations and in reliance, Plaintiffs were put off the trail

of Oblon’s, Brock’s and/or Does 1-5 fraudulent conduct in connection with their investments in

FOG and the Promissory Note-fraud scheme. But for Brock’s and Bollinger’s representations,

Plaintiffs would have investigated further and not have continued with the “plan” (i.e., the CTH

Stock-Fraud scheme) to recover their investments and secure their ownership interests in

accordance with their equity interests in FOG pursuant to the terms of the Note Purchase

Agreements.

        79.    As a result of the Defendants’ “plan,” Plaintiffs entered into the Subscription

Agreements wherein Plaintiffs acquired CTH stock securities in unregistered transactions.14 As a

result of Oblon’s fraud, and pursuant to the fraudulent schemes alleged herein, Plaintiffs each

invested $33,333.00 in FOG on or about September 10, 2015, and purchased the FOG promissory-

note securities in unregistered transactions in which CTH, as part of the CTH Stock-Fraud scheme

was to convert Plaintiffs’ investments in FOG into over one-million shares of CTH for each of

them. Plaintiff Eddy’s Subscription Agreement is attached hereto as Exhibit I (Eddy).15 None of

Plaintiffs ever received stock certificates from CTH. Brock and/or Bollinger held out that CTH

was ultimately owned by either Brock, Bollinger, and/or Oblon, but would soon be acquired by

SHRG.




14
   It is unknown how much total capital was raised from all investors in connection with the CTH
stock securities, but, upon information and belief, and according to SEC filings, there were twenty-
eight (28) investors in CTH, five (5) of which were un-accredited investors.
15
   Plaintiffs Burback and Andersen executed CTH Subscription Agreements via DocuSign on or
about June 7, 2018, with the identical (or nearly identical) terms and conditions and CTH share
amounts as Plaintiff Eddy’s executed Subscription agreement. Like Plaintiff Eddy, Plaintiffs
Burback and Andersen each tendered $583.33 to CTH by depositing this amount in a Wells Fargo
bank account for the CTH shares.
                                               - 24 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 25 of 103 PageID #: 25




       80.     Prior to Plaintiffs’ execution of the Subscription Agreements, Defendants Brock

and Bollinger made clear to Plaintiffs that they had foreknowledge of a pending acquisition of

CTH by SHRG. Brock and Bollinger explained that acquisition of CTH by SHRG was not public

knowledge, and that Plaintiffs were not supposed to know this. It was further explained to

Plaintiffs, who were unsophisticated investors and who Defendants Oblon, Brock and Bollinger

knew to be unsophisticated investors, that this was the only way to preserve their investment and

equity ownership interests in FOG, but that the Defendants would be in violation of SEC rules.

Moreover, and in furtherance of Defendants’ scheme, prior to execution of the Subscription

Agreements, Plaintiffs were instructed by Brock or Bollinger, and also by Oblon, to indicate they

were “accredited” investors as part of the Subscription Agreements. Brock and Bollinger further

instructed Plaintiffs to not buy any stock in SHRG and tell no one of the pending acquisition of

CTH. Defendants Brock and Bollinger explained that once SHRG acquired CTH, the Plaintiffs’

stock in CTH would be converted to SHRG stock and that after a designated holding period

Plaintiffs would have the option of selling a portion of SHRG stock to recoup their original

investment while maintaining a SHRG share-value commensurate with their ownership and equity

interests in FOG. These representations were false and Brock and Bollinger either knew they were

false at the time the representations were made, or made the false representations without regard

to their truth or falsity. Plaintiffs relied on Brock’s and Bollinger’s representations and in reliance,

Plaintiffs were put off the trail of Oblon’s, Brock’s and/or Does 1-5 fraudulent conduct in

connection with their investments in FOG and the Promissory Note-Fraud scheme. But for

Brock’s and Bollinger’s representations, Plaintiffs would have investigated further and not have

continued with the “plan” (i.e., the CTH Stock-Fraud scheme) to recover their investments and




                                                 - 25 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 26 of 103 PageID #: 26




secure their ownership interests in accordance with their equity interests in FOG pursuant to the

terms of the Note Purchase Agreements.

       81.     During the call, Bollinger told Plaintiffs that Oblon could not be officially involved

with this “plan” (though Oblon knew what the plan was) considering that Oblon was the Chairman

of the Board for SSI and could not be involved with Plaintiffs’ “knowledge” of their proposed

purchase of shares through the go-between company.

       82.     Defendants Brock and Bollinger stated that there were “a few legal loopholes they

would need to jump through, but it would happen in the next few months.” These representations

were false and Brock and Bollinger either knew they were false at the time the representations

were made, or made the false representations without regard to their truth or falsity. Plaintiffs

relied on Brock’s and Bollinger’s representations and in reliance, Plaintiffs were put off the trail

of Oblon’s, Brock’s and/or Does 1-5 fraudulent conduct in connection with their investments in

FOG and the Promissory Note-Fraud scheme. But for Brock’s and Bollinger’s representations,

Plaintiffs would have investigated further and not have continued with the “plan” (i.e., the CTH

Stock-fraud scheme) to recover their investments and secure their ownership interests in

accordance with their equity interests in FOG pursuant to the terms of the Note Purchase

Agreements. They also made it very clear that Plaintiffs were not to buy any shares in SHRG in

the coming months or that would be considered insider trading, since SHRG’s value would go up

with the acquisition of CTH.

       83.     Even though Oblon could not be officially involved with the CTH Stock-Fraud

scheme, Brock and Bollinger made it clear that this “plan” was happening with Oblon’s full

knowledge, faith and acceptance to make Plaintiffs’ whole, pay back their original investment in

FOG with interest, and allow them to proceed with their ownership and equity interests preserved



                                               - 26 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 27 of 103 PageID #: 27




in FOG albeit through SHRG via conversion of CTH shares to SHRG shares after CTH was

acquired.

       84.     As part of their ongoing fraudulent conduct, Defendants Oblon, Brock, Thatch and

Bollinger continued with their scheme whereby they could secure additional funds from Plaintiffs

under the guise that their investments in FOG were not only protected, but remained lucrative by

virtue of an anticipated purchase of CTH by SHRG.

       85.     On or about July 26, 2018, and unbeknownst to Plaintiffs, Brock falsely represented

to Plaintiffs (through Mr. Burback) that SHRG was in the process of acquiring CTH and that the

shares of CTH would soon be converted to shares in SHRG. Defendants Oblon, Brock and

Bollinger assured Plaintiffs that their investments in FOG would be secured and protected by this

contemplated transaction and would be even more lucrative by virtue of the anticipated purchase

of CTH by SHRG, which was on the verge of closing. These representations were false and Oblon,

Brock and Bollinger either knew they were false at the time the representations were made, or

made the false representations without regard to their truth or falsity. Plaintiffs relied on Brock’s

representations and in reliance, Plaintiffs were put off the trail of Oblon’s, Brock’s and/or Does 1-

5 fraudulent conduct in connection with their investments in FOG and the Promissory Note-Fraud

scheme. But for Brock’s representations, Plaintiffs would have investigated further and not have

continued with the “plan” (i.e., the CTH Stock-Fraud scheme) to recover their investments and

secure their ownership interests in accordance with their equity interests in FOG pursuant to the

terms of the Note Purchase Agreements.

       86.     During this call, Brock indicated that a settlement and release agreement would

need to be executed in favor of FOG, and that the agreement would reflect the number of shares

Plaintiffs would receive from CTH that would ultimately be converted to SHRG shares.



                                               - 27 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 28 of 103 PageID #: 28




       87.     On or about July 20, 2018, Defendants sought to procure settlement and release

agreements from the Plaintiffs as part of their fraudulent schemes. Agreements (with identical or

nearly identical terms) were sent to the Plaintiffs, which were executed by each of the Plaintiffs,

but were never executed by Oblon, who held himself out as the President of FOG in the

agreements. Plaintiff Eddy’s proposed settlement and release agreements is attached hereto as

Exhibit J.16 When Plaintiffs sought out copies of the exhibit B to the Settlement Agreements,

which is purportedly a conversion agreement and/or debt assumption agreement, Defendants

refused to provide them to Plaintiff’s.

       88.     None of the proposed settlement and release agreements were executed on FOG’s

behalf by Oblon, FOG’s purported manager, but they were executed on behalf of CTH by

Bollinger, CTH’s purported President.

       89.     To the extent the proposed settlement agreements were ever fully executed by

Oblon, which they were not, none of the Plaintiffs’ relinquished their right in and to their respective

equity ownership interests in FOG (or the other consideration subject of the Note Purchase

Agreements) pursuant to the express terms of the proposed settlement and release agreements.

       90.     On or about June 1, 2019, Plaintiffs held a conference call with Brock. It was on

this call that Brock told Plaintiffs that the deal for SHRG to purchase CTH was not going to happen

and that because FOG was dissolved, and the “plan” they made to attempt to compensate Plaintiffs

had fallen through, they were simply out of luck and that their investment, commissions, and their

ownership and equity interests were lost. These representations were false and Brock either knew

they were false at the time the representation were made, or made the false representations without



16
   Plaintiffs Burback and Andersen executed proposed settlement and release agreements on or
about July 20, 2018, with the identical (or nearly identical) terms and conditions set out in Exhibit
J.
                                                - 28 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 29 of 103 PageID #: 29




regard to their truth or falsity. Plaintiffs relied on Brock’s representations and in reliance, Plaintiffs

were put off the trail of and Oblon’s, Brock’s and/or Does 1-5 fraudulent conduct in connection

with their investments in FOG and the Promissory Note-Fraud scheme.                    But for Brock’s

representations, Plaintiffs would have investigated further in order to seek to recover their

investments and secure their ownership interests in accordance with their equity interests in FOG

pursuant to the terms of the Note Purchase Agreements.

        91.     Defendant Brock further stated to Plaintiffs that he believed that Oblon had simply

decided not to compensate them, and that there was nothing else for them to do, or could do. It

was clear to Plaintiffs on this call that their investments and ownership and equity interests in FOG

were gone.

        92.     None of Defendants Oblon, Brock, Thatch, Bollinger, SHRG, FOG, FOHI,

Alchemist, or CTH ever informed Plaintiffs that the proposed CTH transaction and subsequent

acquisition by SHRG was merely a ruse, fraudulent and unlawful from its inception, and that CTH

had no valid purpose other than as an artifice of their fraud to perpetuate the CTH Stock-Fraud

scheme and to conceal the Promissory Note-Fraud scheme. These defendants had a duty to

disclose these facts because they knew that Oblon, Brock, Bollinger and/or Thatch: (1) owed a

fiduciary duty to Plaintiffs (as members of FOG); (2) made partial disclosures that created a false

impression to Plaintiffs; (3) voluntarily disclosed some information to Plaintiffs, thus creating a

duty to disclose the whole truth; and/or (4) discovered new information that made earlier

representations to Plaintiffs untrue or misleading. Plaintiffs relied on their silence/omissions and

in reliance, had these defendants not remained silent, Plaintiffs would have investigated further

and not have continued with the “plan” (i.e., the CTH Stock-Fraud scheme) to recover their




                                                  - 29 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 30 of 103 PageID #: 30




investments and secure their ownership interests in accordance with their equity interests in FOG

pursuant to the terms of the Note Purchase Agreements.

               3. SHRG, Oblon, Brock and Thatch, as well as Bollinger and CTH, Continued
                  Their Fraud as Part of the CTH Stock-Fraud Schemes in an effort to
                  Cover-Up the Promissory Note-fraud Schemes.

       93.     In October of 2019, at least Defendants SHRG, Oblon, Brock and Thatch, as well

as Bollinger, CTH and Alchemist, continued with their efforts to fraudulently deceive Plaintiffs

with respect to their investments and equity interests in FOG and further perpetuated the CTH

Stock-Fraud schemes to conceal the Promissory Note-Fraud schemes.

       94.     On October 10, 2019, without prompting from Plaintiffs and despite Brock’s

representations on June 1, 2019, Bollinger, for the second time, transmitted proposed settlement

and release agreements (with identical or nearly identical terms) to Plaintiffs Burback, Eddy and

Andersen, respectively, via email.17 Bollinger’s email stated as follows:

       I took forever, but it finally appears to be moving forward!

       Please sign and scan email the form back to me. This form has been signed by
       Robert Oblon and myself. I will be working with the attorney on the final step of
       merging CTH into Alchemist Holdings (which is where the shares of SHRG are
       held).

       There will be an interim step of converting the old debt into shares of CTH, Inc
       which will be completed once everyone has signed the documents.

       I will keep you updated on the progress.

Exhibit K.




17
   See Exhibit K, October 10, 2019, email from Bollinger to Plaintiff Eddy with attached second
proposed settlement and release agreement executed by Bollinger, as president of CTH and Oblon,
as president of FOG. Plaintiffs Burback and Andersen received identical (or nearly identical)
emails with an identical (or nearly identical) second proposed settlement and release agreement
from Bollinger on or about October 10, 2019.
                                              - 30 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 31 of 103 PageID #: 31




        95.    These representations were false and Bollinger either knew they were false at the

time the representations were made, or made the false representations without regard to their truth

or falsity.

        96.    In the second proposed settlement and release agreements, Oblon, once again, held

himself out as the President of FOG by virtue of his execution of the agreements, with Bollinger

holding himself out as the President of CTH. Bollinger, for himself and acting at the behest of

others, failed to indicate that these agreements were not the same as the prior settlement agreements

sent to Plaintiffs and failed to indicate that they had been materially altered, with the change of

one word, that effectively rendered the proposed settlement agreement meaningless. Bollinger and

Oblon had a duty to disclose this because they knew that: (1) at least Oblon owed a fiduciary duty

to Plaintiffs (as members of FOG); (2) they had made partial disclosures that created a false

impression to Plaintiffs; (3) they had voluntarily disclosed some information to Plaintiffs, thus

creating a duty to disclose the whole truth; and/or (4) they had discovered new information that

made earlier representations to Plaintiffs untrue or misleading. None of the Plaintiffs executed

these agreements and never responded to Bollinger.

        97.    In July of 2020, once again without prompting from Plaintiffs and despite Brock’s

representations on June 1, 2019 and other representations by Bollinger and Oblon as alleged

herein, Bollinger again reached out to Plaintiffs and stated:

        I was able to finally get Robert Oblon’s signature on the settlement and release
        agreements, as well as the Contribution and exchange agreement. As you all know,
        one of the risks that we faced was that Mr. Oblon would tell us to pound
        sand...which is exactly what he did for well over a year. I am not sure where the
        change of heart came from, but ultimately, he did the right, and legal thing... It was
        my understanding that the shares currently held by Alchemist would be set aside
        for the benefit of CTH shareholders, and I have been patiently waiting to get
        confirmation of such actions.




                                                - 31 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 32 of 103 PageID #: 32




        Over the last few weeks, I was made aware that Mr. Oblon left Alchemist Holdings
        and is no longer a stake holder in said entity. I engaged the attorney helping us, to
        reach out to the new president and decision maker, and had a conversation just a
        few days ago. Unfortunately, the conversation was a bit disappointing, and not
        what I expected, but I am hopeful that given time to review the documents, we will
        finally complete this long-awaited transaction without further legal remedies.

See Exhibit L, July 9, 2020, email from Bollinger to Plaintiff Eddy. Plaintiffs Burback and
Andersen received identical (or nearly identical) emails from Bollinger on or about July 9,
2020.

        98.     The representations set out in the July 9, 2020 email were false and Bollinger either

knew they were false at the time the representation were made, or made the false representations

without regard to their truth or falsity.

        99.     Defendants Oblon, FOG, Bollinger, Does 1-5 and, upon information and belief,

Defendants SHRG, Alchemist, Brock and Thatch were aware of (by actual or constructive

knowledge) and/or authorized the October 2019 and July 2020 Bollinger communications to

further perpetrate the fraudulent CTH-Stock-fraud schemes against Plaintiffs. As a result, these

defendants had a duty to disclose the true facts because they knew that at least Bollinger: (1) made

partial disclosures that created a false impression to Plaintiffs; (2) voluntarily disclosed some

information to Plaintiffs, thus creating a duty to disclose the whole truth; and/or (3) discovered

new information that made earlier representations to Plaintiffs untrue or misleading.

        100.    None of Defendants Oblon, Brock, Thatch, Bollinger, SHRG, FOG, FOHI,

Alchemist, or CTH ever informed Plaintiffs that the proposed settlement agreements were part of

the CTH Stock-Fraud scheme and were not legitimate transactional documents to further the stated

purpose of the CTH transaction as stated by Defendants (i.e., to allow for the Plaintiffs to recover

their investments and ownership interests in FOG, among other things), but rather were fraudulent

and unlawful efforts with no valid purpose other than as an additional artifice of their fraud to

perpetuate the CTH Stock-Fraud scheme and to conceal the Promissory Note-Fraud scheme. As

                                               - 32 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 33 of 103 PageID #: 33




a result, these defendants had a duty to disclose the true facts because they knew that at least

Bollinger: (1) made partial disclosures that created a false impression to Plaintiffs; (2) voluntarily

disclosed some information to Plaintiffs, thus creating a duty to disclose the whole truth; and/or

(3) discovered new information that made earlier representations to Plaintiffs untrue or misleading.

       D.      Current and Former Officers and Directors of SHRG, Oblon’s, Brock’s, and
               Thatch’s, as well as Bollinger’s, Fraud Was Discovered, Acknowledged,
               Accepted and/or Ratified and Covered-up by SHRG.

       101.    Plaintiffs have only recently learned of Defendants fraudulent acts alleged herein.

Plaintiffs learned that fraudulent acts of Oblon and, presumably Brock, were recently publicly

exposed by SHRG in SEC filings. However, despite their public representations otherwise, and

as alleged herein, SHRG had knowledge of the fraudulent acts and the fraudulent schemes alleged

herein, through actual and/or constructive knowledge, as a result of the positions of Oblon, Brock,

and Thatch as officers, directors, agents, and/or advisors of SHRG. As a result, SHRG is on notice

of these fraudulent acts and, as it has publicly acknowledged, is jointly and severally liable for the

acts complained of herein. Moreover, SHRG never disclosed the fraudulent acts and the fraudulent

schemes alleged herein to the SEC and, by extension, the investing public.

       102.    Plaintiffs first believed that the fraudulent acts complained of herein occurred when

it learned from SHRG’s recently submitted Form 10-Q filed with the Securities and Exchange

Commission on December 16, 2019, for the period ending October 31, 2019. For example, in

SHRG’s 10-Q, the company reported the following to the public:

               (a) In January 2019, the Company became aware of an unliquidated amount of
                   potential liability arising from a series of cash advance loan transactions
                   (“Transactions”) entered into by eight different lending sources and a
                   Related Party entity (“debtor entity”) owned and/or controlled by a former
                   Company officer. [Upon information and belief, Plaintiffs believe that this
                   former Company officer is either Defendant Oblon or Defendant Brock.].
                   Without the knowledge of the Company and in contravention of the express
                   provisions of both the Company’s Bylaws and the controlling Nevada Revised

                                                - 33 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 34 of 103 PageID #: 34




              Statutes, this former officer also purported to obligate the Company (and two
              of the Company’s affiliates) to repay the amounts owed by the debtor entities
              under the Transactions. At this time, the Company has resolved all of the debt
              associated with the Transactions at a substantial discount from the amounts
              alleged by the holders of such debt. Additionally, the Company has entered into
              a comprehensive agreement, secured by substantial assets, with the former
              officer and the entity owned and/or controlled by the former officer. Pursuant
              to such agreement, the former officer and the entity owned and controlled by
              such former officer are obligated jointly and severally to repay the Company all
              sums expended by the Company in the resolution of the Transactions. The
              amount expended by the Company, in connection with such resolution, is the
              sum of $3.4 million. At April 30, 2019, the Company has recorded an accounts
              receivable of $3.4 million from the former officer and the entity owned and/or
              controlled by the former officer. This amount is reported in accounts receivable,
              related party in our consolidated balance sheet.

           (b) In February 2019, Oblon resigned as a member of the SHRG Board and
               relinquished his position as Chairman, although he purports to remain as the
               CEO of Elepreneurs.

           (c) In approximately March 2019, Jordan Brock was no longer an officer with
               SHRG and entered into a consultancy agreement with SHRG.

           (d) In June 2019 SHRG found out about: “potential liability arising out of certain
               previous transactions involving the formation and capitalization of two legal
               entities affiliated with a Company consultant who was, at the time, considered
               the Company spokesperson. [Upon information and belief, Plaintiffs believe
               this individual refers to Defendant Oblon.]. Without the knowledge of the
               Company and in contravention of the express provisions of both the
               Company’s Bylaws and the controlling Nevada Revised Statutes, this
               Company consultant purportedly solicited investment funds from various
               persons, who at the time, were independent contractors of the Company. . .
               Upon learning of these allegations from various of these investors, the
               Company launched an immediate internal investigation into these transactions.
               In addition, the Company secured the services of a Dallas-based law firm with
               experience in financial impropriety and forensic investigations to assist in that
               process. The Company believes that it is probable that these actions have
               resulted in a material loss to the investing parties and is evaluating the
               potential exposure of these events to the Company. The Company is
               continuing to finalize its evaluation and to pursue settlements with the
               impacted investing parties.” (emphasis added).

           (e) In July 2019, Oblon and SHRG entered into a settlement agreement whereby
               SHRG would pay Oblon $2,200,000, in exchange he would give up certain
               intellectual property rights, entered into a non-compete, among other things.



                                          - 34 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 35 of 103 PageID #: 35




                   Notably, Oblon conceded in the settlement agreement that he engaged in ultra
                   vires acts and self-dealing. (emphasis added).

               (f) In August 30, 2019, SHRG (and other related-corporate entities) sued Oblon
                   for breaching the settlement agreement. Sharing Services Global Corporation
                   f/k/a Sharing Services, Inc., et al. v. Robert Oblon, Cause No. 366-04941-2019,
                   in the 366th District Court of Collin County.

               (g) On August 12, 2019, Oblon sued Brock in connection with the ownership and
                   control of Alchemist, among other things. Robert Oblon v. Jordan Brock,
                   Cause No. 19-7298-367, in the 367th District Court of Denton County, Texas.

               (h) For the three months ended October 31, 2019, our consolidated non-operating
                   expenses include litigation settlements and other non-operating expenses of
                   $4.0 million, including an estimated loss of $2.9 million from the settlement of
                   certain legal claims and counterclaims between the Company and certain of its
                   affiliated entities, and Company founder and former consultant, Robert Oblon,
                   a loss of $425,000 in connection with the Release and Settlement Agreement
                   by and between the Company and 212 Technologies and a loss of $317,105 on
                   impairment of a promissory note receivable.

Exhibit M, SHRG’s Form 10-Q filed December 16, 2019, at 19-20.

       103.    Upon information and belief, these public disclosures are related to the same or

similar fraudulent actions complained of herein that were directed to other investors but, at a

minimum, they clearly establish that fraud did in fact occur within the confines of SHRG by the

relevant actors, including Oblon and Brock, and thus put Plaintiffs onto the trail of investigation

into the fraudulent actions and fraudulent schemes alleged herein.

       E.      Bollinger Attempts to Distance Himself From His Conduct and Bolsters
               Plaintiffs’ Allegations Against Oblon, Brock, Alchemist, and SHRG.

       104.    Upon information and belief, prior to the filing of this lawsuit, Bollinger had

knowledge that this lawsuit may be filed naming him as a defendant. Upon information and belief,

Bollinger, despite engaging in the conduct alleged herein as a principal actor, as well as a co-

conspirator, sought to distance himself from the other named defendants.




                                              - 35 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 36 of 103 PageID #: 36




       105.    On or about December 8, 2020, without prompting from Plaintiffs, , Bollinger again

reached out to Plaintiffs and stated:

       Hello everyone,

       Sorry for the long delay in getting back to everyone. We have been hopeful that
       Mr. Brock and his attorney’s would have responded earlier to work this out without
       having to resort to a final demand letter. Unfortunately, we had to hire an attorney
       as well as spend the time doing something that should have been very easily solved.

       I want to make perfectly clear that I am hopeful that Mr. Brock will make the right
       decision, and have always thought this would be worked out. It appears that the
       bad blood between Mr. Oblon and Mr. Brock is clouding his judgement, and I can
       certainly understand his position…However, Mr. Brock has promised me, and this
       group, that he would get this done, and make this right.

       At this point we can wait no longer. I have attached a copy of the demand letter
       that was delivered yesterday to Mr. Brock and his attorney’s. You will notice that
       there is a 10 day period to cure this dispute. The intention is to have the regulatory
       bodies look into this matter should they continue to stay silent. This will create a
       whirlwind of trouble for Mr. Oblon and Mr. Brock and unfortunately slow down
       the process of us getting our rightful shares.

       I understand everyone’s frustration with this long process, and desire for it to be
       made right. Should anyone disagree with our strategy, please feel free to reach out
       to me with your thoughts. I want to make sure everyone is heard in the event we
       need to take these drastic steps.

       Regards,

       Jeff.

See Exhibit N, December 8, 2020, email from Bollinger to Plaintiff Eddy attaching a demand letter
to Defendant Brock and his purported counsel. Plaintiffs Burback and Andersen received identical
(or nearly identical) emails (and demand letters) from Bollinger on or about December 8, 2020.

       106.    Bollinger’s December 8, 2020, attached a demand letter from his counsel to

Defendant Brock and his purported counsel, demanding, among other things, that 10.5 million

shares of SHRG stock be delivered to CTH that are being held by Alchemist. Id. While trying to

distance himself from the conduct alleged herein, Bollinger corroborates many of Plaintiffs’

allegations, as well as identifies additional potential causes of action that were unknown to

                                               - 36 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 37 of 103 PageID #: 37




Plaintiffs against, at least, Oblon, Brock, and/or SHRG, for “unlawfully fail[ing to] list all of the

pivot entities and investors [preceding SHRG] in violation of Section 13(a) of the Securities

Exchange Act of 1934, and Rules 13a-11 and 12b-20 promulgated thereunder”, as well as RICO

violations involving a pattern of racketeering activity within the meaning of 18 U.S.C. §§196(1),

1961(5) and 1962(c), and through multiple instances of Mail Fraud and Wire Fraud, in violation

of 18 U.S.C. §§ 1341 and 1343.” Id.

       F.        Oblon, Brock, Thatch, and Bollinger Had Actual and Apparent Authority for the
                 Corporate Defendants and Used Their Authority to Cover-up the CTH Stock-
                 Fraud Scheme and the Promissory Note-Fraud Scheme on Behalf of the
                 Corporate Defendants.

       107.      Based on the positions and titles held by Defendants Oblon, Brock, Thatch, and

Bollinger, at all times, each of Alchemist, FOG, FOHI, Elepreneurs, Elevacity, SHRG and CTH

had actual knowledge of the unlawful and fraudulent actions and fraudulent schemes alleged

herein. Further, based on their positions and titles at SHRG, Defendants Oblon, Brock and Thatch,

at all times had actual authority or, at a minimum, apparent authority, to represent the interests of

Alchemist, FOG, FOHI, Elepreneurs, Elevacity, and SHRG, which had actual knowledge or, at a

minimum, constructive knowledge, of the unlawful and fraudulent actions and fraudulent schemes

alleged herein. Accordingly, the corporate Defendants are jointly and severally liable for the

actions of their officers, directors, agents and advisors, including Defendants Oblon, Brock, Thatch

and Bollinger.

       G.        Discovery Rule – Fraudulent Concealment – Blameless Ignorance

       108.      Plaintiffs were unaware of the conduct described herein until recently.

Accordingly, and to the extent necessary, Plaintiffs plead the discovery rule based on Defendants’

fraud or, at a minimum, negligent misrepresentations, because the information needed to discover

whether Plaintiffs had suffered any harm from Defendants’ fraudulent conduct and the fraudulent

                                               - 37 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 38 of 103 PageID #: 38




schemes alleged herein, has been under the sole control of Defendants. Reasonable diligence could

not have uncovered the true facts that were not partially disclosed until as recently as December

2019. Thus, the harm to Plaintiffs was inherently undiscoverable.

       109.    In addition, to the extent necessary, Plaintiffs pleads fraudulent concealment. All

Defendants had actual knowledge of, or at a minimum, constructive knowledge of, the fraudulent

acts and schemes as alleged herein. Likewise, all Defendants had actual knowledge, or at a

minimum constructive knowledge, of the overall scheme to commit frauds against Plaintiffs by

misrepresenting material facts and/or remaining silent when having a duty to speak. Each

Defendant used deception to carry out this scheme and keep it from Plaintiffs. Defendants

misrepresented information or purposely remained silent about the overall schemes to commit

fraud against Plaintiffs. Defendants’ purpose was simply to avoid paying Plaintiffs what they were

entitled and divest them of their investments and ownership and profit interests in FOG. Plaintiffs

reasonably relied upon the representations made by the Defendants (including their silence) during

the time the schemes alleged herein were undertaken.

       110.    Defendants took affirmative acts to conceal the facts forming the basis of these

allegations from Plaintiffs (and the public), which prevented Plaintiffs from gaining knowledge of

those facts, thus rendering it impossible for Plaintiffs to gain knowledge of those facts. Defendants

failed to disclose facts that it was obligated to disclose to Plaintiffs and there was no way for

Plaintiffs to have known that Defendants were engaged in and were continuing to engage in the

acts and omissions alleged herein giving rise to Plaintiffs’ claims and causes of action and the

harm they have suffered.

       111.    Plaintiffs were unaware of Defendants’ true intentions with respect to Plaintiffs.

Thus, Plaintiffs were blamelessly ignorant of any injury, potential causes of action, or actual causes



                                                - 38 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 39 of 103 PageID #: 39




of action stemming therefrom. Plaintiffs failure to discover the breaches as alleged herein were

directly attributable to Defendants’ efforts to fraudulently conceal their true intentions with respect

to Plaintiffs. It was not until December 16, 2019, at the earliest, that there was any indication to

lead Plaintiffs to understand or identify the extensive fraud engaged in by Defendants or any of

the conduct complained of herein. Plaintiffs’ failure to discover the facts giving rise to the

allegations and causes of action herein was a result of its blameless ignorance. Even if Defendants

did not fraudulently conceal the conduct complained of herein (which Plaintiffs believes they did),

Plaintiffs reasonably relied on Defendants to act in good faith.

       H.      Alter Ego Allegations

       112.    Upon information and belief, Defendants Oblon, Brock, Thatch, and/or Alchemist

dominated and controlled SHRG, Elepreneurs, Elevacity, FOG and FOHI, and their business,

property and affairs, and that there existed, and now exists, such a unity of ownership and interest

between the individuals and entities, that the individuality and separate existence of these

individuals and the entities cease to exist.     These individuals and entities are in fact a mere

instrumentality or alter ego of one another, including SHRG, or, in the case of Alchemist, the

largest shareholder of SHRG.

       113.    Thus, adherence to the separate existence of these individual and corporate

defendants would promote injustice, unfairness and/or sanction fraud in that the corporate

defendants were undercapitalized and a mere shell, conduit and instrumentality through which

these individual defendants carried on their business as if this did not exist.

       114.    SHRG, FOG, FOHI, Elepreneurs, Elevacity, Alchemist and CTH operated as a

single economic entity such that it would be inequitable to uphold a legal distinction between them.

These corporate defendants were not adequately capitalized for the undertaking, nor was, at least,



                                                - 39 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 40 of 103 PageID #: 40




FOG, FOHI, Alchemist and CTH solvent. Upon information and belief, the corporate formalities

were not observed by and among SHRG, FOG, FOHI, Elepreneurs, Elevacity, Alchemist and

CTH. Further, the dominant shareholder, here Alchemist and its controlling (though disputed)

owners/members, siphoned SHRG funds, assets and shares to the detriment of Plaintiffs.

Moreover, SHRG, FOG, FOHI, and CTH simply functioned as a facade for the dominant

shareholder, Alchemist.

       115.    Upon information and belief, the following facts further support alter ego liability

of Defendants SHRG, FOG, FOHI, Elepreneurs, Elevacity, CTH, and Alchemist: Defendants

failed to, at a minimum, (a) properly issue stock, (b) using corporate officers, directors, agents and

affiliated entities as a subterfuge of illegal transactions, commingling personal and corporate

assets, and undercapitalization, (c) diverted corporate funds to non-corporate uses, (d) diverted

corporate funds for unlawful uses, and, (e) disregarded corporate formalities and failed to maintain

adequate corporate records, among other things.

       116.    Upon information and belief, Defendants Oblon, Brock, Thatch, CTH, Bollinger,

Alchemist and/or SHRG dominated and controlled SHRG, FOG, FOHI, Elepreneurs, Elevacity,

and their businesses, property and affairs, and that there existed and now exists, such a unity of

ownership and interest between the individuals and entities that the individuality and separate

existence of these individuals and entities cease to exist.




                                                - 40 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 41 of 103 PageID #: 41




                                            VI.
                                     CAUSES OF ACTION

COUNT 1:       FRAUD – VIOLATION OF SECTION 10(b) OF THE SECURITIES
               EXCHANGE ACT, 15 U.S.C. § 78j(b), AND SEC RULE 10b-5, 17 C.F.R. §
               240.10b-5 – AS TO DEFENDANTS OBLON, BROCK, FOG, FOHI,
               ELEPRENEURS, ELEVACITY, AND DOES 1-5 FOR PROMISSORY
               NOTE-FRAUD SCHEMES.

       117.    Plaintiffs incorporate the facts and allegations set forth above.

       118.    Securities and Exchange Commission Rule 10b-5, codified at 17 C.F.R. § 240.10b-

5, provides that:

               It shall be unlawful for any person, directly or indirectly, by the use of any

       means or instrumentality of interstate commerce, or of the mails or of any facility

       of any national securities exchange,

               (a)     To employ any device, scheme, or artifice to defraud,

               (b)     To make any untrue statement of a material fact or to omit to state a material

       fact necessary in order to make the statements made, in the light of the circumstances under

       which they were made, not misleading, or

               (c)     To engage in any act, practice, or course of business which operates or

       would operate as a fraud or deceit upon any person, in connection with the purchase or sale

       of any security.

       119.    The sale and offer of sale of the promissory notes attendant to the Note Purchase

Agreements, inclusive of the equity and ownership interests in FOG and other benefits to Plaintiffs

contained therein, were in connection with and constitute the sale of securities.

       120.    In connection with the sale and offer of sale of the promissory notes attendant to

the Note Purchase Agreements, inclusive of the equity interests in FOG and other benefits to

Plaintiffs contained therein, Defendants Oblon, Brock, FOG, FOHI, and, upon information and

                                               - 41 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 42 of 103 PageID #: 42




belief, Does 1-5, have engaged in activities that affect interstate commerce. Their schemes, as

alleged herein, have operated within the United States.        Federal securities laws regulate

Defendants’ actions and this Court has jurisdiction to apply Section 10b-5 with respect to all

activities alleged and described herein.

                     Rule 10b-5, Subsections (a) and (c) Scheme Liability

       121.    Securities and Exchange Commission Rule 10b-5, subsections (a) and (c), make it

illegal “to employ any device, scheme, or artifice to defraud” and “to engage in any act, practice

or course of business which operates or would operate as a fraud or deceit upon any person, in

connection with the purchase or sale of any security.” Defendants Oblon, Brock, FOG, FOHI,

Elepreneurs, Elevacity, and, upon information and belief, Does 1-5, are liable under Subsections

(a) and (c) of Rule 10b-5 as follows:

               (a)     With respect to the Plaintiffs’ with purchase of the FOG promissory note

       securities attendant to the Note Purchase Agreements, inclusive of the equity interests in

       FOG and other benefits to Plaintiffs contained therein, Defendants Oblon, Brock, FOG,

       FOHI, Elepreneurs, Elevacity, and, upon information and belief, Does 1-5, employed a

       plan, scheme, and course of business to operate as a fraudulent enterprise to induce

       Plaintiffs’ purchase of the promissory notes with no intention of returning their

       investments, interest thereon, or remunerating them with the additional consideration they

       bargained for, including their equity ownership interests in FOG, among other things.

       Defendants Oblon and FOG (by and through Oblon) offered each Plaintiff identical (or

       nearly identical) terms and conditions, policies and procedures, compensation and equity

       ownership in FOG as the offering materials for their investment. In fact, their respective

       Note Purchase Agreements referred to one another as part of a unified series of investments



                                              - 42 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 43 of 103 PageID #: 43




     in FOG. The Promissory Note-fraud scheme had as its defined target unsophisticated

     investors like Plaintiffs, among others similarly situated and currently unknown to

     Plaintiffs. The scheme went beyond the material and fraudulent misrepresentations (and

     omissions) of Defendant Oblon (made in both his individual capacity, as well as on behalf

     of FOG, Elepreneurs, Elevacity, and FOG’s successor in interest (whether by name change,

     consolidation, merger, or otherwise) FOHI; it was designed to act and did in fact operate

     as a scheme to deprive Plaintiffs of their investment so that these defendants could, upon

     information and belief, enrich themselves to the detriment of Plaintiffs to obtain personal

     gains and cover personal living expenses, among other things, as well as, upon information

     and belief, Ponzi payments to other similarly situated investors in FOG (or other failed

     Oblon ventures) to keep the scheme afloat. This spending of Plaintiffs’ investments made

     it impossible for FOG to generate the promised returns on the funds invested or for

     Plaintiffs to receive promised bonuses or profits as equity owners in FOG. Alternatively,

     Plaintiffs allege that these defendants procured Plaintiffs’ investments with no intention of

     ever providing a return on the funds invested, interest earned thereon, or for Plaintiffs to

     receive promised bonuses or profits as equity owners in FOG.

            (b)     The Promissory Note-Fraud scheme depended on a fiction that acted as a

     fraud or deceit on Plaintiffs—that FOG was a legitimate business enterprise that would

     generate revenues, thus allowing Plaintiffs to receive returns on the funds invested and to

     receive promised bonuses and profits as equity owners in FOG, and not a vehicle to steal

     Plaintiffs’ money in order to, upon information and belief, enrich Oblon for personal gain

     and his personal living expenses, as well as, upon information and belief, Brock, among

     other things, as well as Ponzi payments to other similarly situated investors in FOG (or



                                            - 43 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 44 of 103 PageID #: 44




       other failed Oblon ventures), or to transfer FOGs assets (secretly or otherwise) to a

       successor entity (whether by name change, consolidation, merger or otherwise), to

       Elevacity, Elepreneurs, and/or FOHI, which were ultimately sold to SSI, now SHRG,

       leaving Plaintiffs with nothing. In fact, Defendants Oblon, Brock, FOG, FOHI, and/or

       Does 1-5, knew, upon information and belief that: (a) Plaintiffs’ investments would be

       used for Oblon’s and/or Brock’s personal gain and personal use; (b) Plaintiffs’ investments

       would not be used for legitimate business expenses for FOG and that FOG vendors,

       members and Plaintiffs’ interest payments and other compensation would not be paid; (c)

       Plaintiffs investments would be used as Ponzi payments to other similarly situated

       investors in FOG (or other failed Oblon ventures); (d) Plaintiffs’ investments were

       procured with no intention of ever providing a return on the funds invested, interest earned

       thereon, or for Plaintiffs to receive promised bonuses or profits as equity owners in FOG;

       and/or (e) that FOG’s assets would be transferred to successor entities (whether by name

       change, consolidation, merger or otherwise), including Elepreneurs, Elevacity and/or

       FOHI prior to their acquisition by SHRG.

                                 Subsection 10b-5(b) Liability

       122.   As alleged herein, during negotiations, which began on or about August 2015, up

to the execution of Note Purchase Agreements and payment of their investment funds in September

of 2015, Defendant Oblon and FOG (by and through Oblon) made numerous fraudulent

misrepresentations and fraudulent, material omissions to/from Plaintiffs in furtherance of the

Promissory Note-Fraud scheme to deprive Plaintiffs of their investments, interest earned thereon,

bonuses, profits as equity owners in FOG, and other benefits they bargained for.




                                              - 44 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 45 of 103 PageID #: 45




       123.   Examples of the fraudulent misrepresentations made to Plaintiffs in furtherance of

the Promissory Note-fraud scheme are as follows:

              (a)     Prior to the execution of the Note Purchase Agreements on or about

       September 10, 2015, and throughout the negotiations that occurred from approximately

       late-July 2015 leading up to the execution of Note Purchase Agreements, Oblon

       represented to Plaintiffs that FOG was a legitimate business enterprise. This representation

       was false and Oblon either knew it was false at the time the representation was made, or

       made the false representation without regard to its truth or falsity. Oblon also failed to

       correct these false representations after the execution of the Note Purchase Agreements.

       Plaintiffs relied on Oblon’s representations and in reliance, Plaintiffs executed the Note

       Purchase Agreements, invested their money in FOG, as well as significant time and labor

       in “sweat equity” in advancing FOG’s business interests and developing its assets. But for

       Oblon’s representation, Plaintiffs would not have made these investments in FOG.

              (b)     On or about August 30, September 1, September 2, September 8, and/or

       September 9, 2015, during one or more phone calls with Plaintiffs, and prior to the

       Plaintiffs’ execution of the Note Purchase Agreements, Oblon represented to Plaintiffs,

       that Plaintiffs’ investments would be utilized to pay FOG’s vendors, including the vendor

       for the web-based portal for FOG members. These representations were false and Oblon

       either knew they were false at the time the representations were made, or made the false

       representations without regard to their truth or falsity. Oblon also failed to correct these

       false representations after the execution of the Note Purchase Agreements. Plaintiffs relied

       on Oblon’s representations and in reliance, Plaintiffs executed the Note Purchase

       Agreements, invested their money in FOG, as well as significant time and labor in “sweat



                                              - 45 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 46 of 103 PageID #: 46




       equity” in advancing FOG’s business interests and developing its assets. But for Oblon’s

       representation, Plaintiffs would not have made these investments in FOG.

              (c)     On or about August 30, September 1, September 2, September 8, and/or

       September 9, 2015, during one or more phone calls with Plaintiffs, and prior to the

       Plaintiffs’ execution of the Note Purchase Agreements, Oblon represented to Plaintiffs that

       Plaintiffs’ investments would be used to pay FOG-member distributors, including those

       member distributors recruited by Plaintiffs. These representations were false and Oblon

       either knew they were false at the time the representations were made, or made the false

       representations without regard to their truth or falsity. Oblon also failed to correct these

       false representations after the execution of the Note Purchase Agreements. Plaintiffs relied

       on Oblon’s representations and in reliance, Plaintiffs executed the Note Purchase

       Agreements, invested their money in FOG, as well as significant time and labor in “sweat

       equity” in advancing FOG’s business interests and developing its assets. But for Oblon’s

       representation, Plaintiffs would not have made these investments in FOG.

       124.   Examples of the fraudulent, material omissions withheld from Plaintiffs in

furtherance of the Promissory Note-Fraud scheme are as follows:

              (a)      During the negotiations that occurred from approximately late-July 2015

       leading up to the execution of Note Purchase Agreements, prior to the Plaintiffs’ execution

       of the Note Purchase Agreements, Oblon failed to disclose to Plaintiffs that Plaintiffs’

       investments would not be used for legitimate business purposes of FOG but that they would

       instead be used by Defendant Oblon and, upon information and belief, Brock and Does 1-

       5, to enrich themselves to the detriment of Plaintiffs in order to cover personal expenses

       and/or for personal gains, among other things, as well as for Ponzi payments to other



                                              - 46 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 47 of 103 PageID #: 47




     similarly situated investors in FOG (or other failed Oblon ventures) to keep the Promissory

     Note-scheme (and/or other Oblon schemes) afloat. Oblon also failed to disclose this

     information after the execution of the Note Purchase Agreements. Defendants Oblon and,

     upon information and belief, Brock and Does 1-5, had a duty to disclose these facts because

     they knew that Oblon: (1) owed a fiduciary duty to Plaintiffs at least after the execution of

     the Note Purchase Agreements; (2) made partial disclosures that created a false impression

     to Plaintiffs; (3) voluntarily disclosed some information to Plaintiffs, thus creating a duty

     to disclose the whole truth; and/or (4) discovered new information that made his earlier

     representations to Plaintiffs untrue or misleading.          Plaintiffs relied on Oblon’s

     silence/omissions and in reliance, Plaintiffs executed the Note Purchase Agreements,

     invested their money in FOG, as well as significant time and labor in “sweat equity” in

     advancing FOG’s business interests and developing its assets. Had Oblon not stayed silent

     and disclosed the true state of affairs, Plaintiffs would not have made these investments in

     FOG.

            (b)     During the negotiations that occurred from approximately late-July 2015

     leading up to the execution of Note Purchase Agreements, prior to the Plaintiffs’ execution

     of the Note Purchase Agreements, Oblon failed to disclose to Plaintiffs that Plaintiffs’

     investments would serve as a springboard for the future acquisition of FOG, or at a

     minimum, FOG’s assets (as alleged above), as well as Elepreneurs and Elevacity, by SHRG

     – with an eye toward excluding Plaintiffs from their ownership interests in FOG and the

     proceeds resulting from the acquisitions. Oblon also failed to disclose this information

     after the execution of the Note Purchase Agreements. Defendants Oblon and, upon

     information and belief, Brock and Does 1-5, had a duty to disclose these facts because they



                                            - 47 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 48 of 103 PageID #: 48




     knew that Oblon: (1) owed a fiduciary duty to Plaintiffs at least after the execution of the

     Note Purchase Agreements; (2) made partial disclosures that created a false impression to

     Plaintiffs; (3) voluntarily disclosed some information to Plaintiffs, thus creating a duty to

     disclose the whole truth; and/or (4) discovered new information that made his earlier

     representations to Plaintiffs untrue or misleading.          Plaintiffs relied on Oblon’s

     silence/omissions and in reliance, Plaintiffs executed the Note Purchase Agreements,

     invested their money in FOG, as well as significant time and labor in “sweat equity” in

     advancing FOG’s business interests and developing its assets. Had Oblon not stayed silent

     and disclosed the true state of affairs, Plaintiffs would not have made these investments in

     FOG.

            (c)     During the negotiations that occurred from approximately late-July 2015

     leading up to the execution of Note Purchase Agreements, prior to the Plaintiffs’ execution

     of the Note Purchase Agreements, Oblon failed to disclose to Plaintiffs that FOG’s assets,

     as alleged above, would be transferred (secretly or otherwise) to successor entities (whether

     by name change, consolidation, merger or otherwise), including Elepreneurs, Elevacity

     and/or FOHI – with an eye toward excluding Plaintiffs from their ownership interests in

     FOG and the proceeds resulting from the acquisitions by SHRG. Oblon also failed to

     disclose this information after the execution of the Note Purchase Agreements. Defendants

     Oblon and, upon information and belief, Brock and Does 1-5, had a duty to disclose these

     facts because they knew that Oblon: (1) owed a fiduciary duty to Plaintiffs at least after the

     execution of the Note Purchase Agreements; (2)made partial disclosures that created a false

     impression to Plaintiffs; (3) voluntarily disclosed some information to Plaintiffs, thus

     creating a duty to disclose the whole truth; and/or (4) discovered new information that



                                             - 48 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 49 of 103 PageID #: 49




     made his earlier representations to Plaintiffs untrue or misleading. Plaintiffs relied on

     Oblon’s silence/omissions and in reliance, Plaintiffs executed the Note Purchase

     Agreements, invested their money in FOG, as well as significant time and labor in “sweat

     equity” in advancing FOG’s business interests and developing its assets. Had Oblon not

     stayed silent and disclosed the true state of affairs, Plaintiffs would not have made these

     investments in FOG.

            (d)     During the negotiations that occurred from approximately late-July 2015

     leading up to the execution of Note Purchase Agreements, prior to the Plaintiffs’ execution

     of the Note Purchase Agreements, Oblon failed to disclose to Plaintiffs that Plaintiffs’

     investments in FOG were nothing more than a ruse to steal their money for his benefit and

     the benefit of others, including the defendants named herein. Oblon also failed to disclose

     this information after the execution of the Note Purchase Agreements. Defendants Oblon

     and, upon information and belief, Brock and Does 1-5, had a duty to disclose these facts

     because they knew that Oblon: (1) owed a fiduciary duty to Plaintiffs at least after the

     execution of the Note Purchase Agreements; (2) made partial disclosures that created a

     false impression to Plaintiffs; (3) voluntarily disclosed some information to Plaintiffs, thus

     creating a duty to disclose the whole truth; and/or (4) discovered new information that

     made his earlier representations to Plaintiffs untrue or misleading. Plaintiffs relied on

     Oblon’s silence/omissions and in reliance, Plaintiffs executed the Note Purchase

     Agreements, invested their money in FOG, as well as significant time and labor in “sweat

     equity” in advancing FOG’s business interests and developing its assets. Had Oblon not

     stayed silent and disclosed the true state of affairs, Plaintiffs would not have made these

     investments in FOG.



                                             - 49 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 50 of 103 PageID #: 50




       125.    With respect to the Plaintiffs’ purchase of the promissory notes attendant to the

Note Purchase Agreements, inclusive of the equity interests in FOG and other benefits to Plaintiffs

contained therein, Defendants Oblon and FOG (by and through Oblon), offered each Plaintiff the

same terms and conditions, policies and procedures, compensation and equity ownership in FOG

as the offering materials for their investment. In fact, their respective Note Purchase Agreements

referred to one another as part of a unified series of investments in FOG. None of the statements

(or omissions) made by these defendants, information provided by these defendants, or the

materials provided to Plaintiffs by these defendants revealed that the scheme to have Plaintiffs

invest in FOG was merely a ruse and that these defendants had no intention of returning the funds

they invested, the interest thereon, or for Plaintiffs to receive promised bonuses, or profits as equity

owners in FOG, among other things. On the contrary, the statements (and omissions) made by

these defendants and the offering materials, propagated the impression that Plaintiffs were

investing in a legal and legitimate enterprise and not a Promissory Note-Fraud scheme that

allowed, upon information and belief, at least Defendant Oblon and/or Brock to receive personal

gains and cover personal living expenses, among other things, and to make Ponzi payments to

other similarly situated investors in FOG (or other failed Oblon ventures) to keep the scheme

afloat, and/or a scheme to take their investments and transfer FOG’s assets, secretly or otherwise

(whether by name change, consolidation, merger or otherwise), to Elepreneurs, Elevacity, and/or

FOHI, which were ultimately sold to SSI, now SHRG, with no remuneration to Plaintiffs as equity

owners in FOG. Alternatively, none of the statements (or omissions) made by these defendants

or offering materials informed Plaintiffs that these defendants procured their investments with no

intention of ever providing a return on the funds invested, interest thereon, or for Plaintiffs to

receive promised bonuses or profits as equity owners in FOG, among other things.



                                                 - 50 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 51 of 103 PageID #: 51




                                 Proximate Cause and Reliance

       126.    The loss suffered by the Plaintiffs was foreseeable and a direct result of the

establishment, promotion, and expansion of the Promissory Note-fraud schemes by these

defendants because the ultimate collapse of the schemes, and harm to its participants, i.e., the

Plaintiffs (and others similarly situated), is a direct and foreseeable consequence of the structure

of the Promissory Note-fraud schemes as alleged and described herein. There is a clear causal

connection between the acts alleged herein and the injury suffered by the Plaintiffs.

       127.    These defendants’ promotion of the legitimacy of FOG and the investment in FOG

independently caused Plaintiffs to invest in FOG and not only lose money, but to also be excluded

from the profits resulting from the transfer of FOG’s assets (secret or otherwise) to a successor

entity (whether by name change, consolidation, merger or otherwise) whether Elepreneurs,

Elevacity, and/or FOHI, which were ultimately sold to SSI, now SHRG. But for these false and

misleading Promissory Note-Fraud schemes alleged and described herein, Plaintiffs would not

have been induced to invest and purchase the promissory notes and equity ownership rights in

FOG, among other things. Plaintiffs’ losses were a direct and proximate cause of their innocent

participation in the Promissory Note-fraud schemes. Plaintiffs necessarily and/or justifiably relied

on the promotion of the legitimacy of FOG and the investment in FOG to invest in the company.

Such reliance may be presumed from, among other things, the presumption that no one would

knowingly invest in a company knowing that its investment moneys would not be used to pay

vendors or its members, as represented, but instead would be used to pay personal expenses of its

manager and/or members, i.e., Oblon and Brock, and/or as Ponzi payments to other investors in

that company or other failed companies. Such reliance may likewise be presumed from, among

other things, the presumption that no one would knowingly invest in a company knowing that the



                                               - 51 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 52 of 103 PageID #: 52




company’s assets would be transferred to another entity (secret or otherwise, whether by name

change, consolidation, merger or otherwise, that would be sold with no remuneration to equity

owners in the company in which they invested. In addition, Plaintiffs reviewed and relied upon

the omissions of material facts made by Oblon and FOG (by and through Oblon) as alleged and

described herein. The damages caused by the Promissory Note-Fraud scheme and/or these

defendants’ fraudulent misrepresentations and omissions were a necessary consequence of

inherently illegal schemes to defraud Plaintiffs.

       128.    Individual reliance is not an element of a scheme liability under a Rule 10b-5(a) or

(c) cause of action. Notwithstanding, in this case, generalized proof shows evidence of Plaintiffs’

reliance on these defendants’ material misrepresentations, omissions and schemes to defraud such

as to permit a commonsense inference of reliance applicable to each of them. Here, each of the

Plaintiffs signed identical or essentially identical Note Purchase Agreements (and attendant

promissory notes), and agreed to identical or essentially identical terms and conditions,

compensation and equity structures based on Defendant Oblon’s and FOG’s (by and through

Oblon) material misrepresentations and omissions made to each one of them as a result of their

collective negotiations with these defendants that, at times, were conducted by at least one of the

plaintiffs and shared with the others. Each Plaintiff was presented with a unified, consistent set of

exaggerations, misrepresentations and omissions about their investment, how their investments

would be spent, that FOG was an ongoing, legitimate business, and there was no mention that the

assets of FOG would be secretly transferred to one or more entities (secret or otherwise), by name

change, consolidation, merger or otherwise, which would be sold to SHRG with no remuneration

as equity owners in FOG. It is proper to infer that no reasonable person would have joined an

illegal Promissory Note-Fraud scheme as alleged and described herein: rational people do not sign



                                               - 52 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 53 of 103 PageID #: 53




up for these types of schemes and certainly do not invest in companies for other members to cover

personal living expenses, among other things, or that their investments were used as Ponzi

payments to other similarly situated investors, or a scheme to take their investments and transfer

the company’s assets (secret or otherwise) to one or more entities with the intention that that they

would be sold with no remuneration as equity owners in the company in which they invested.

                                               Damages

       129.    Plaintiffs suffered a loss of money composed of the costs paid to invest in FOG,

together with the interest thereon, and their ownership interest totaling a combined 22% of FOG.

Each plaintiff lost $33,333 of their initial investment and the interest thereon, their original 5%

equity interest, plus the additional 2.33% equity interest given to them, in the assets of FOG, which

became the assets of Elepreneurs, Elevacity, and/or FOHI (as FOG’s successor in interest or by

virtue of an illegal transfer of those assets between one or more of these entities) that were

ultimately acquired by SSI, SHRG’s predecessor in interest, as well as other consideration,

including revenues from the Four Oceans Bonus Pools and other leadership bonuses.

                                               Scienter

       130.    These defendants’ actions, as set forth herein, were made with such mental state to

manipulate, deceive or defraud, or with such recklessness, as to constitute scienter. These

defendants had a motive to operate and benefit from the operation of the Promissory Note-Fraud

scheme, and opportunity to conceal the fact that they were operating such a scheme. Proof of such

scienter can be inferred from the following:




                                                - 53 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 54 of 103 PageID #: 54




             (a)    These defendants benefitted in concrete and substantial ways from the

      operation of the Promissory Note-Fraud scheme.18 In addition to Defendants Oblon and

      Brock, upon information and belief, obtained personal gains from Plaintiffs’ investments

      including the payment of personal living expenses, among other things, and, upon

      information and belief, made Ponzi payments to other similarly situated investors in FOG

      (or other failed Oblon ventures), following the transfer FOGs assets (secret or otherwise)

      to a successor entity (whether by name change, consolidation, merger or otherwise),

      Elepreneurs, Elevacity and/or FOHI, who were ultimately sold to SSI, now SHRG. Upon

      the acquisition of FOHI by SHRG, which has been valued at almost $20,000,000 by SHRG,

      Defendant Oblon received millions of shares in SSI (converted to SHRG shares), shares in

      Alchemist, considerable salaries, bonuses, stock options and, ultimately, a multimillion-

      dollar settlement from SHRG, despite SHRG and its officers and directors (or former

      officers and directors), Defendants Brock and Thatch, having full knowledge of, and

      ultimately embracing and adopting the fraudulent conduct associated with the Promissory

      Note-Fraud scheme alleged and described herein, as well as other bad faith conduct,

      including Defendant Oblon’s ultra vires acts while at SHRG. SHRG now shows an

      operating profit of millions of dollars per year following the acquisition of FOHI. Upon

      information and belief, prior to acquiring FOHI, which was derived from these defendants

      Promissory Note-Fraud scheme and utilized (and still utilizes) FOG assets, SHRG lost

      several million dollars a year and only became profitable after the acquisition of

      Elepreneurs, Elevacity and FOHI, i.e., FOG itself as FOHI’s predecessor in interest or, at




18
  As alleged herein, Defendants Brock, Thatch, Alchemist, SHRG and FOHI also benefited from
the Promissory Note-Fraud scheme.
                                            - 54 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 55 of 103 PageID #: 55




       a minimum, the holders of FOG’s assets that were transferred to Elepreneurs, Elevacity,

       and/or FOHI, which are held and being utilized by SHRG or one of its subsidiaries up to

       this day;

              (b)    These defendants engaged in plainly fraudulent and illegal behavior. See,

       e.g., the allegations set forth in this Count 1 and the averments made in connection with

       the Promissory Note-fraud scheme at paras. 41 – 71, among others, which are incorporated

       here by reference;

              (c)    These defendants had a specific understanding that each was engaged in the

       commission of a Promissory Note-Fraud scheme or that it would be substantially likely

       that the operation would be found to be an illegal Promissory Note-Fraud scheme19:

                      i. Defendant Oblon, who is purportedly an experienced investor and
                         founder of numerous multilevel marketing companies, knew he was not
                         complying with existing laws and regulations in connection with the
                         Promissory Note-fraud schemes. Defendant Oblon made material
                         misrepresentations and omissions to Plaintiffs regarding the Promissory
                         Note-Fraud scheme. Defendant Oblon also knew that the Promissory
                         Note-Fraud scheme was illegal. Defendant Oblon therefore knew that
                         the Plaintiffs’ investments were induced in furtherance of a fraudulent
                         scheme to deprive Plaintiffs of their investments and to exclude them
                         from profits earned on their equity interests. Defendant Oblon took
                         affirmative steps by actions and omissions to disguise and/or conceal
                         the Promissory Note-Fraud schemes from Plaintiffs.

                     ii. Defendant FOG, by and through Defendant Oblon, the founder,
                         member, and manager of FOG, had personal knowledge of the material
                         misrepresentations, omissions and conduct attributed to Defendant
                         Oblon and made to Plaintiffs regarding the Promissory Note-Fraud
                         scheme as alleged and described herein, including those allegations in
                         the preceding subparagraph. Defendant Oblon had actual and apparent
                         authority to act on FOG’s behalf.


19
   As alleged herein, Defendants Brock, Thatch, Bollinger, Alchemist, SHRG, FOHI and CTH
subsequently learned of and had full knowledge of the Promissory Note-Fraud scheme alleged and
described herein, ultimately embraced and adopted the fraudulent conduct associated with the
Promissory Note-Fraud scheme alleged and described herein, and engaged in other fraudulent acts
to conceal the scheme and profit from it to their benefit and to the detriment of Plaintiffs.
                                             - 55 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 56 of 103 PageID #: 56




                     iii. Defendant FOHI came to know of the Promissory Note-Fraud schemes,
                          by and through Defendant Oblon, the founder, and upon information
                          and belief, a current or former officer, director and shareholder, had
                          personal knowledge of the material misrepresentations, omissions and
                          conduct attributed to Defendant Oblon and made to Plaintiffs regarding
                          the Promissory Note-Fraud scheme as alleged and described herein,
                          including those allegations in the preceding subparagraphs. Defendant
                          Oblon had actual and apparent authority to act on FOHI’s behalf.

                      iv. Defendant Elepreneurs came to know of the Promissory Note-fraud
                          schemes, by and through Defendant Oblon, the founder, and upon
                          information and belief, a current or former officer, director and
                          shareholder,     had    personal    knowledge    of   the    material
                          misrepresentations, omissions and conduct attributed to Defendant
                          Oblon and made to Plaintiffs regarding the Promissory Note-Fraud
                          scheme as alleged and described herein, including those allegations in
                          the preceding subparagraphs. Defendant Oblon had actual and apparent
                          authority to act on Elepreneurs’ behalf.

                      v. Defendant Elevacity came to know of the Promissory Note-Fraud
                         schemes, by and through Defendant Oblon, the founder, and upon
                         information and belief, a current or former officer, director and
                         shareholder,     had    personal    knowledge    of   the    material
                         misrepresentations, omissions and conduct attributed to Defendant
                         Oblon and made to Plaintiffs regarding the Promissory Note-Fraud
                         scheme as alleged and described herein, including those allegations in
                         the preceding subparagraphs. Defendant Oblon had actual and apparent
                         authority to act on Elevacity’s behalf.

                      vi. Defendant Does 1-5, who are currently unknown to Plaintiffs, had
                          personal knowledge of the material misrepresentations, omissions and
                          conduct attributed to Defendant Oblon and made to Plaintiffs regarding
                          the Promissory Note-Fraud scheme as alleged and described herein,
                          including those allegations in the preceding subparagraphs, and
                          conspired, aided and abetted and otherwise assisted with the
                          perpetration of the Promissory Note-Fraud scheme perpetrated against
                          Plaintiffs. Does 1-5 likely consist of one or more individuals, companies
                          and/or their owners and/or investors, and/or their respective attorneys or
                          agents.

       131.    Plaintiffs suffered damages in that they lost moneys through their investment and

purchase of the promissory notes attendant to the Note Purchase Agreements, as well as the interest



                                              - 56 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 57 of 103 PageID #: 57




earned on their investments, and profits from their equity ownership interests in FOG, among other

benefits.

       132.     Plaintiffs damages may be measured in actual damages.

COUNT 2:       FRAUD – VIOLATION OF SECTION 10(b) OF THE SECURITIES
               EXCHANGE ACT, 15 U.S.C. § 78j(b), AND SEC RULE 10b-5, 17 C.F.R. §
               240.10b-5 – AS TO ALL DEFENDANTS FOR CTH STOCK-FRAUD
               SCHEMES

       133.    Plaintiffs incorporate the facts and allegations set forth above.

       134.    Securities and Exchange Commission Rule 10b-5, codified at 17 C.F.R. § 240.10b-

5, provides that:

               It shall be unlawful for any person, directly or indirectly, by the use of any

       means or instrumentality of interstate commerce, or of the mails or of any facility

       of any national securities exchange,

               (a)     To employ any device, scheme, or artifice to defraud,

               (b)     To make any untrue statement of a material fact or to omit to state a material

       fact necessary in order to make the statements made, in the light of the circumstances under

       which they were made, not misleading, or

               (c)     To engage in any act, practice, or course of business which operates or

       would operate as a fraud or deceit upon any person, in connection with the purchase or sale

       of any security.

       135.    The sale and offer of sale of stock in CTH, such as those purchased by Plaintiffs, is

in connection with and constitutes the sale of a security.

       136.    In connection with the sale and offer of sale of stock in CTH, all Defendants have

engaged in activities that affect interstate commerce. Their schemes, as alleged herein, have

operated within the United States. Federal securities laws regulate Defendants’ actions and this

                                               - 57 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 58 of 103 PageID #: 58




Court has jurisdiction to apply Section 10b-5 with respect to all activities alleged and described

herein.

                       Rule 10b-5, Subsections (a) and (c) Scheme Liability

          137.   Securities and Exchange Commission Rule 10b-5, subsections (a) and (c), make it

illegal “to employ any device, scheme, or artifice to defraud” and “to engage in any act, practice

or course of business which operates or would operate as a fraud or deceit upon any person, in

connection with the purchase or sale of any security.” Defendants are liable under Subsections (a)

and (c) of Rule 10b-5 as follows:

                 (a)     With respect to the Plaintiffs’ purchase of stock interests in CTH, all

          Defendants employed a plan, scheme, and course of business to operate as a fraudulent

          enterprise to induce Plaintiffs’ execution of the CTH Subscription Agreement for the

          acquisition of worthless shares in CTH, which was predicated on what Brock and Bollinger

          represented as an insider trading scheme, with no intention of returning their investments

          in CTH or, ultimately, their investments in FOG as held out by defendants, the interest

          thereon, or remunerating them with the additional consideration they bargained for with

          FOG, including their equity ownership interests in FOG, among other things, which was

          the stated basis of CTH Stock-Fraud scheme. The CTH Stock-Fraud scheme had as its

          defined target unsophisticated investors like Plaintiffs, among others similarly situated and

          currently unknown to Plaintiffs. The scheme went beyond the material and fraudulent

          misrepresentations (and omissions) of Defendants Oblon, Brock, Thatch and Bollinger

          (made in both their individual capacities, as well as on behalf of and acting with actual or

          apparent authority of the corporate defendants); it was designed to act and did in fact

          operate as a scheme to put Plaintiffs off the trail of and to fraudulently conceal the



                                                 - 58 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 59 of 103 PageID #: 59




     Promissory Note-Fraud scheme, further the Promissory Note-Fraud scheme, and to ensure

     that Plaintiffs were deprived of their investment in CTH, and ultimately their investment

     in FOG, the interest thereon, and deprive them of remuneration for the additional

     consideration they bargained for with FOG, including their equity ownership (among other

     things), so that these defendants could, upon information and belief, enrich themselves to

     the detriment of Plaintiffs to increase the market value of FOHI prior to acquisition,

     increase the market value of SSI (and ultimately, SHRG prior to becoming a publicly traded

     company), obtain (or retain) SHRG shares to the exclusion of Plaintiffs, avoid SEC

     reporting requirements and disclosures of the totality of the fraudulent schemes alleged and

     described herein, among other things.     Plaintiffs allege that these defendants procured

     Plaintiffs’ investments in CTH knowing that it was, as they characterized it, an insider

     trading scheme with no intention of ever providing a return on the funds invested in CTH,

     or securing Plaintiffs’ investments in FOG, the interest thereon, or remunerating them with

     the additional consideration they bargained for with FOG, including profits from their

     equity ownership and bonuses in FOG, which Defendants represented was the stated

     purpose of their acquisition of the CTH stock.

            (b)     The CTH Stock-Fraud scheme depended on a fiction that acted as a fraud

     or deceit on Plaintiffs—that CTH was a business enterprise, blessed by Defendants and

     their counsel that would serve as a vehicle to remunerate Plaintiffs for their investments

     in FOG, the interest thereon, and to remunerate them with the additional consideration they

     bargained for with FOG, including their equity ownership and bonuses from which they

     were fraudulently deprived as a result of the conduct alleged herein. The CTH Stock-Fraud

     scheme was implemented with the full knowledge and acquiescence of all named



                                            - 59 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 60 of 103 PageID #: 60




       defendants, both individual and corporate, and the actions and conduct complained of

       herein was taken in their individual capacities and their representative capacities as current

       or former officers, directors, managers or agents of one or more of the corporate

       defendants. The CTH Stock-Fraud scheme served as a vehicle to take not only additional

       investment monies from the Plaintiffs, but to also cover up and to put Plaintiffs off the trail

       of and to fraudulently conceal the Promissory Note-Fraud scheme with which all

       Defendants were aware of and had full knowledge of, and to ensure that Plaintiffs were

       deprived of their investment investments in FOG, the interest thereon, their equity

       ownership and bonuses in FOG, among other things, so that these defendants could, upon

       information and belief, enrich themselves to the detriment of Plaintiffs to increase the

       market value of FOHI prior to acquisition, increase the market value of SSI (and ultimately,

       SHRG prior to becoming a publicly traded company), obtain (or retain) SHRG shares to

       the exclusion of Plaintiffs, avoid SEC reporting requirements and disclosures of the totality

       of the fraudulent schemes alleged and described herein, among other things. In fact, all

       Defendants knew, upon information and belief that: (a) Plaintiffs’ investments in CTH

       would serve no useful, legitimate business or investment purpose; (d) Plaintiffs’

       investments in CTH were procured with no intention of ever utilizing it as a vehicle to

       provide a return on the funds Plaintiffs’ invested in FOG, interest earned thereon, or for

       Plaintiffs ever to receive promised bonuses or profits as equity owners in FOG, as

       represented by Defendants.

                                  Subsection 10b-5(b) Liability

       138.    As alleged herein, Defendants made numerous fraudulent misrepresentations and

fraudulent, material omissions to/from Plaintiffs, and conspired with one another in furtherance of



                                               - 60 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 61 of 103 PageID #: 61




the CTH Stock-fraud scheme to deprive Plaintiffs of their investments in CTH, but ultimately to

deprive them of their investments, bonuses and profits as equity owners in FOG, and other benefits

they bargained for.

       139.    Examples of the fraudulent misrepresentations made to Plaintiffs in furtherance of

the CTH Stock-fraud scheme are as follows:

               (a)    On February 20, 2018, after having reviewed the Note Purchase

       Agreements and having full knowledge of the Promissory Note-fraud schemes, Defendant

       Thatch falsely indicated to Plaintiffs, by and through Mr. Eddy, that there were no

       irregularities with the Plaintiffs’ investments in FOG. This representation was false and

       Thatch either knew it was false at the time the representation was made, or made the false

       representation without regard to its truth or falsity.        Plaintiffs relied on Thatch’s

       representation and in reliance, Plaintiffs were put off the trail of Oblon’s, Brock’s and/or

       Does 1-5 fraudulent conduct in connection with their investments in FOG and the

       Promissory Note-fraud scheme. But for Thatch’s representation, Plaintiffs would have

       investigated further and not have continued with the “plan” (i.e., the CTH Stock-fraud

       scheme) to recover their investments and secure their ownership interests in accordance

       with their equity interests in FOG pursuant to the terms of the Note Purchase Agreements.

               (b)    On March 20, 2018, and having full knowledge of the Promissory Note-

       fraud schemes, Defendant Brock falsely indicated to Plaintiffs (by and through Mr. Eddy)

       that there were no irregularities with the Plaintiffs’ investments in FOG.                This

       representation was false and Brock either knew it was false at the time the representation

       was made, or made the false representation without regard to its truth or falsity. Plaintiffs

       relied on Brock’s representation and in reliance, Plaintiffs were put off the trail of Oblon’s,



                                               - 61 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 62 of 103 PageID #: 62




     Brock’s and/or Does 1-5 fraudulent conduct in connection with their investments in FOG

     and the Promissory Note-fraud scheme. But for Brock’s representation, Plaintiffs would

     have investigated further and not have continued with the “plan” (i.e., the CTH Stock-

     Fraud scheme) to recover their investments and secure their ownership interests in

     accordance with their equity interests in FOG pursuant to the terms of the Note Purchase

     Agreements.

            (c)     On March 20, 2018, and having full knowledge of the Promissory Note-

     fraud schemes, Defendant Brock falsely indicated to Plaintiffs (by and through Mr. Eddy),

     that he and Defendants Oblon, Thatch and Bollinger had a “plan” to get Plaintiffs their

     ownership and equity interests in FOG converted into stock in Oblon’s “new company.”

     These representations were false and Brock either knew they were false at the time the

     representations were made, or made the false representations without regard to their truth

     or falsity. Plaintiffs relied on Brock’s representations and in reliance, Plaintiffs were put

     off the trail of Oblon’s, Brock’s and/or Does 1-5 fraudulent conduct in connection with

     their investments in FOG and the Promissory Note-Fraud scheme. But for Brock’s

     representations, Plaintiffs would have investigated further and not have continued with the

     “plan” (i.e., the CTH Stock-fraud scheme) to recover their investments and secure their

     ownership interests in accordance with their equity interests in FOG pursuant to the terms

     of the Note Purchase Agreements.

            (d)     On or about April 5, 2018, and having full knowledge of the Promissory

     Note-fraud schemes, Brock indicated to Plaintiffs (through Mr. Eddy) that he and

     Defendants Oblon, Thatch and Bollinger were “working on the value of the vehicle to make

     this happen,” which Mr. Eddy (and Plaintiffs) understood to be SSI (now SHRG) based on



                                            - 62 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 63 of 103 PageID #: 63




     Brock’s representations. This representation was false and Brock either knew it was false

     at the time the representation was made, or made the false representation without regard to

     its truth or falsity. Plaintiffs relied on Brock’s representation and in reliance, Plaintiffs

     were put off the trail of Oblon’s, Brock’s and/or Does 1-5 fraudulent conduct in connection

     with their investments in FOG and the Promissory Note-fraud scheme. But for Brock’s

     representation, Plaintiffs would have investigated further and not have continued with the

     “plan” (i.e., the CTH Stock-fraud scheme) to recover their investments and secure their

     ownership interests in accordance with their equity interests in FOG pursuant to the terms

     of the Note Purchase Agreements.

            (e)     On or about June 6, 2018, and having full knowledge of the Promissory

     Note-fraud schemes, Defendant Bollinger then explained the details of their “plan” and

     falsely represented to Plaintiffs that FOG had been dissolved, but they had a plan to get

     Plaintiffs stock in Oblon’s new company SHRG. These representations were false and

     Bollinger either knew they were false at the time the representations were made, or made

     the false representations without regard to their truth or falsity. Plaintiffs relied on

     Bollinger’s representation and in reliance, Plaintiffs were put off the trail of Oblon’s,

     Brock’s and/or Does 1-5 fraudulent conduct in connection with their investments in FOG

     and the Promissory Note-fraud scheme. But for Bollinger’s representations, Plaintiffs

     would have investigated further and not have continued with the “plan” (i.e., the CTH

     Stock-Fraud scheme) to recover their investments and secure their ownership interests in

     accordance with their equity interests in FOG pursuant to the terms of the Note Purchase

     Agreements.




                                            - 63 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 64 of 103 PageID #: 64




            (f)     On or about June 6, 2018, and having full knowledge of the Promissory

     Note-fraud schemes, Defendant Bollinger explained that the Defendants could not directly

     give Plaintiffs shares in SHRG, but that they would need to use a go-between company so

     as not to raise any concerns with the SEC. These representations were false and Bollinger

     either knew they were false at the time the representations were made, or made the false

     representations without regard to their truth or falsity. Plaintiffs relied on Bollinger’s

     representation and in reliance, Plaintiffs were put off the trail of Oblon’s, Brock’s and/or

     Does 1-5 fraudulent conduct in connection with their investments in FOG and the

     Promissory Note-fraud scheme. But for Bollinger’s representations, Plaintiffs would have

     investigated further and not have continued with the “plan” (i.e., the CTH Stock-Fraud

     scheme) to recover their investments and secure their ownership interests in accordance

     with their equity interests in FOG pursuant to the terms of the Note Purchase Agreements.

            (g)     On or about June 6, 2018, and having full knowledge of the Promissory

     Note-fraud schemes, Defendant Bollinger explained that in order for Plaintiffs to ever

     recover their initial investment and to preserve their ownership and equity interests in FOG,

     they would have to transfer and assign their interests in FOG to CTH.                    These

     representations were false and Bollinger either knew they were false at the time the

     representations were made, or made the false representations without regard to their truth

     or falsity. Plaintiffs relied on Bollinger’s representation and in reliance, Plaintiffs were put

     off the trail of Oblon’s, Brock’s and/or Does 1-5 fraudulent conduct in connection with

     their investments in FOG and the Promissory Note-Fraud scheme. But for Bollinger’s

     representations, Plaintiffs would have investigated further and not have continued with the

     “plan” (i.e., the CTH Stock-Fraud scheme) to recover their investments and secure their



                                              - 64 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 65 of 103 PageID #: 65




     ownership interests in accordance with their equity interests in FOG pursuant to the terms

     of the Note Purchase Agreements.

            (h)     Prior to Plaintiffs’ execution of the Subscription Agreements, Defendants

     Brock and Bollinger made clear to Plaintiffs that they had foreknowledge of a pending

     acquisition of CTH by SHRG. Brock and Bollinger explained that acquisition of CTH by

     SHRG was not public knowledge, and that Plaintiffs were not supposed to know this. It

     was further explained to Plaintiffs, who were unsophisticated investors and who

     Defendants Oblon, Brock and Bollinger knew to be unsophisticated investors, that this was

     the only way to preserve their investment and equity ownership interests in FOG, but that

     the Defendants would be in violation of SEC rules.           Moreover, in furtherance of

     Defendants’ scheme, prior to execution of the Subscription Agreements, Plaintiffs were

     instructed by Brock or Bollinger, and also by Oblon, to indicate they were “accredited”

     investors as part of the Subscription Agreements. Brock and Bollinger further instructed

     Plaintiffs to not buy any stock in SHRG and tell no one of the pending acquisition of CTH.

     Defendants Brock and Bollinger explained that once SHRG acquired CTH, Plaintiffs’

     stock in CTH would be converted to SHRG stock and that after a designated holding period

     Plaintiffs would have the option of selling a portion of SHRG stock to recoup their original

     investment while maintaining a SHRG share-value commensurate with their ownership

     and equity interests in FOG. These representations were false and Brock and Bollinger

     either knew they were false at the time the representations were made, or made the false

     representations without regard to their truth or falsity. Plaintiffs relied on Brock’s and

     Bollinger’s representations and in reliance, Plaintiffs were put off the trail of Oblon’s,

     Brock’s and/or Does 1-5 fraudulent conduct in connection with their investments in FOG



                                            - 65 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 66 of 103 PageID #: 66




     and the Promissory Note-fraud scheme. But for Brock’s and Bollinger’s representations,

     Plaintiffs would have investigated further and not have continued with the “plan” (i.e., the

     CTH Stock-fraud scheme) to recover their investments and secure their ownership interests

     in accordance with their equity interests in FOG pursuant to the terms of the Note Purchase

     Agreements.


            (i)     On or about July 26, 2018, and unbeknownst to Plaintiffs, Brock falsely

     represented to Plaintiffs (through Mr. Burback) that SHRG was in the process of acquiring

     CTH and that the shares of CTH would soon be converted to shares in SHRG. These

     representations were false and Brock either knew they were false at the time the

     representations were made, or made the false representations without regard to their truth

     or falsity. Plaintiffs relied on Brock’s representation and in reliance, Plaintiffs were put

     off the trail of Oblon’s, Brock’s and/or Does 1-5 fraudulent conduct in connection with

     their investments in FOG and the Promissory Note-fraud scheme. But for Brock’s

     representations, Plaintiffs would have investigated further and not have continued with the

     “plan” (i.e., the CTH Stock-Fraud scheme) to recover their investments and secure their

     ownership interests in accordance with their equity interests in FOG pursuant to the terms

     of the Note Purchase Agreements.

            (j)     On or about June 1, 2019, and having full knowledge of the Promissory

     Note-fraud schemes, Defendant Brock falsely represented Plaintiffs that the deal for SHRG

     to purchase CTH was not going to happen and that because FOG was dissolved, and the

     “plan” they made to attempt to compensate Plaintiffs had fallen through, they were simply

     out of luck and that their investment, commissions, and their ownership and equity interests

     were lost. These representations were false and Brock either knew they were false at the


                                            - 66 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 67 of 103 PageID #: 67




       time the representations were made, or made the false representations without regard to

       their truth or falsity. Plaintiffs relied on Brock’s representation and in reliance, Plaintiffs

       were put off the trail of Oblon’s, Brock’s and/or Does 1-5 fraudulent conduct in connection

       with their investments in FOG and the Promissory Note-fraud scheme. But for Brock’s

       representations, Plaintiffs would have investigated further and not have continued with the

       “plan” (i.e., the CTH Stock-Fraud scheme) to recover their investments and secure their

       ownership interests in accordance with their equity interests in FOG pursuant to the terms

       of the Note Purchase Agreements.

              (k)     On or about June 1, 2019, and having full knowledge of the Promissory

       Note-fraud schemes, Defendant Brock falsely stated that there was nothing else for them

       to do, or could do to recover their investments and ownership interests in FOG. These

       representations were false and Brock either knew they were false at the time the

       representations were made, or made the false representations without regard to their truth

       or falsity. Plaintiffs relied on Brock’s representation and in reliance, Plaintiffs were put

       off the trail of Oblon’s, Brock’s and/or Does 1-5 fraudulent conduct in connection with

       their investments in FOG and the Promissory Note-fraud scheme. But for Brock’s

       representations, Plaintiffs would have investigated further and not have continued with the

       “plan” (i.e., the CTH Stock-Fraud scheme) to recover their investments and secure their

       ownership interests in accordance with their equity interests in FOG pursuant to the terms

       of the Note Purchase Agreements.

       140.     Examples of the fraudulent, material omissions withheld from Plaintiffs in

furtherance of the CTH Stock-fraud scheme are as follows:




                                               - 67 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 68 of 103 PageID #: 68




            (a)     None of Defendants Oblon, Brock, Thatch, Bollinger, SHRG, FOG, FOHI,

     Alchemist, or CTH ever informed Plaintiffs that the proposed CTH transaction and

     subsequent acquisition by SHRG was merely a ruse, fraudulent and unlawful from its

     inception, and that CTH had no valid purpose other than as an artifice of their fraud to

     perpetuate the CTH Stock-Fraud scheme and to conceal the Promissory Note-Fraud

     scheme. These defendants had a duty to disclose these facts because they knew that Oblon,

     Brock, Bollinger and/or Thatch: (1) owed a fiduciary duty to Plaintiffs (as members of

     FOG o); (2) made partial disclosures that created a false impression to Plaintiffs; (3)

     voluntarily disclosed some information to Plaintiffs, thus creating a duty to disclose the

     whole truth; and/or (4) discovered new information that made earlier representations to

     Plaintiffs untrue or misleading. Plaintiffs relied on their silence/omissions and in reliance,

     had these defendants not remained silent, Plaintiffs would have investigated further and

     not have continued with the “plan” (i.e., the CTH Stock-Fraud scheme) to recover their

     investments and secure their ownership interests in accordance with their equity interests

     in FOG pursuant to the terms of the Note Purchase Agreements.

            (b)     On or about July 20, 2018, and again on October 10, 2019, Bollinger

     transmitted proposed settlement agreements to Plaintiffs, as well as subsequent

     correspondence in July 2020, all of which were in furtherance of the fraudulent scheme to

     deprive Plaintiffs of their investments and ownership interests in FOG and in CTH,

     Bollinger indicated that CTH, in combination with other entities, including at least

     Alchemist, would be used as the purported vehicle for them to recover their investments in

     FOG, interest thereon, and the profits earned on their equity ownership in FOG, among

     other benefits. These defendants had a duty to disclose these facts because they knew that



                                             - 68 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 69 of 103 PageID #: 69




     Oblon, Brock, Bollinger and/or Thatch: (1) at least Oblon owed a fiduciary duty to

     Plaintiffs (as members of FOG); (2) made partial disclosures that created a false impression

     to Plaintiffs; (3) voluntarily disclosed some information to Plaintiffs, thus creating a duty

     to disclose the whole truth; and/or (4) discovered new information that made earlier

     representations to Plaintiffs untrue or misleading.            Plaintiffs relied on their

     silence/omissions and in reliance, had these defendants not remained silent, Plaintiffs

     would have investigated further and not have continued with the “plan” (i.e., the CTH

     Stock-Fraud scheme) to recover their investments and secure their ownership interests in

     accordance with their equity interests in FOG pursuant to the terms of the Note Purchase

     Agreements.

            (c)     At no time did any of the named defendants disclose the Promissory Note-

     Fraud scheme which they either had direct, personal knowledge of and/or acquired after

     the fact, did any of the named defendants disclose that the CTH Stock-Fraud scheme

     merely served as a separate fraudulent transaction to cover-up and secret the Promissory

     Note-Fraud schemes alleged herein, among other things. These defendants had a duty to

     disclose these facts because they knew that Oblon, Brock, Bollinger and/or Thatch: (1)

     owed a fiduciary duty to Plaintiffs (as members of FOG); (2) made partial disclosures that

     created a false impression to Plaintiffs; (3) voluntarily disclosed some information to

     Plaintiffs, thus creating a duty to disclose the whole truth; and/or (4) discovered new

     information that made earlier representations to Plaintiffs untrue or misleading. Plaintiffs

     relied on their silence/omissions and in reliance, had these defendants not remained silent,

     Plaintiffs would have investigated further and not have continued with the “plan” (i.e., the

     CTH Stock-fraud scheme) to recover their investments and secure their ownership interests



                                            - 69 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 70 of 103 PageID #: 70




       in accordance with their equity interests in FOG pursuant to the terms of the Note Purchase

       Agreements.

       141.    With respect to the Plaintiffs’ purchase of their stock interests in CTH, Defendants

offered each Plaintiff the identical (or nearly identical) terms and conditions and CTH share

amounts in the CTH Subscription Agreement as the offering materials for their investment in CTH,

which according to Defendants, was to serve as the vehicle for Plaintiffs to recover their

investments in FOG, the interest thereon, and the additional consideration they bargained for with

FOG, including their equity ownership and bonuses, among other things. None of the statements

(or omissions) made by these defendants, information provided by these defendants, or the

materials provided to Plaintiffs by these defendants or others revealed that the scheme to have

Plaintiffs invest in CTH was merely a ruse and that these defendants had no intention of utilizing

CTH as the vehicle to recover their investments in FOG, the interest thereon, and the additional

consideration they bargained for with FOG, including their equity ownership and bonuses, among

other things. On the contrary, the statements (and omissions) made by these defendants and the

offering materials, including the CTH Subscription Agreements, propagated the impression that

Plaintiffs were investing in a legal and legitimate enterprise and not a stock fraud-scheme, blessed

by Defendants and their attorneys, that allowed these defendants to operate the CTH Stock-Fraud

scheme for the purpose of putting Plaintiffs off the trail of and fraudulently conceal the Promissory

Note-Fraud scheme and to ensure that Plaintiffs were fully and finally deprived of their investment

in FOG, the interest thereon, and the additional consideration they bargained for with FOG,

including their equity ownership and bonuses, so that these defendants could, upon information

and belief, enrich themselves to the detriment of Plaintiffs to retain SHRG shares to the exclusion




                                               - 70 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 71 of 103 PageID #: 71




of Plaintiffs, avoid SEC reporting requirements and disclosures of the totality of the fraudulent

schemes alleged and described herein, among other things.

                                  Proximate Cause and Reliance

       142.    The loss suffered by the Plaintiffs was foreseeable and a direct result of the

establishment, promotion, and expansion of the CTH Stock-Fraud schemes by the Defendants

because the ultimate collapse of the schemes, and harm to its participants, i.e., the Plaintiffs (and

others similarly situated), is a direct and foreseeable consequence of the structure of the CTH

Stock-Fraud schemes as alleged and described herein. There is a clear causal connection between

the acts alleged herein and the injury suffered by the Plaintiffs.

       143.    Defendants’ promotion of the nature of the CTH stock transaction to serve as the

vehicle to recover their investments in FOG, independently caused Plaintiffs to invest in CTH and

not only lose money, but also be excluded from the profits resulting from the secret transfer of

FOG’s assets to a successor entity (whether by name change, consolidation, merger or otherwise)

whether Elepreneurs, Elevacity, and/or FOHI, which were ultimately sold to SSI, now SHRG. But

for these false and misleading CTH Stock-Fraud schemes alleged and described herein, Plaintiffs

would not have been induced to invest and purchase the CTH stock. Plaintiffs’ losses were a direct

and proximate cause of their innocent participation in the CTH Stock-Fraud schemes. Plaintiffs

necessarily and/or justifiably relied on the promotion of the CTH stock transaction to serve as the

vehicle to recover their investments in FOG drove them to invest in the company. Such reliance

may be presumed from, among other things, the presumption that no one would knowingly invest

in a company knowing that its investment moneys would be stolen with no intention to satisfy and

secure their investments, as represented by Defendants. The damages caused by the CTH Stock-




                                                - 71 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 72 of 103 PageID #: 72




Fraud scheme and/or Defendants’ fraudulent misrepresentations and material omissions were a

necessary consequence of an inherently illegal scheme to defraud Plaintiffs.

       144.    Individual reliance is not an element of a scheme liability under a Rule 10b-5(a) or

(c) cause of action. Notwithstanding, generalized proof shows evidence of Plaintiffs’ reliance on

Defendants’ material misrepresentations, omissions and schemes to defraud such as to permit a

commonsense inference of reliance applicable to each of them. Here, each of the Plaintiffs signed

identical or essentially identical CTH Subscription Agreements, and agreed to identical or

essentially identical terms and conditions, compensation and equity structures based on these

defendants’ material misrepresentations and material omissions made to each one of them as a

result of their collective negotiations with these defendants that, at times, were conducted by at

least one of the plaintiffs and shared with the others. Each Plaintiff was presented with a unified,

consistent set of exaggerations, misrepresentations and omissions about their investment, how the

purpose of their investment and that CTH was an ongoing, legitimate business that would serve as

the vehicle to recover their investments in FOG, and there was no mention that the CTH investment

was obtained with no intention to remunerate Plaintiffs for their investment in CTH or, as stated

by Defendants, or that it would serve as the vehicle to recover their investments in FOG, the

interest thereon, and the additional consideration they bargained for with FOG, including their

equity ownership and bonuses, among other things. It is proper to infer that no reasonable person

would have joined a stock fraud scheme as alleged and described herein: rational people do not

sign up for these types of schemes and certainly do not invest in companies knowing that its

investment moneys would be stolen with no intention to satisfy the pre-existing obligations as held

out by the individuals and corporate entities securing the investment.




                                               - 72 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 73 of 103 PageID #: 73




                                              Damages

       145.    Plaintiffs suffered a loss of money composed of the costs paid to invest in CTH and

were ultimately deprived of share ownership in Elevacity, Elepreneurs, FOHI, SHRG and/or

Alchemist, which, as represented by Defendants (both individual and corporate) that would serve

to compensate them for their investments in FOG, together with the interest thereon, and their

ownership interest totaling a combined 22% of FOG. In addition to the amounts paid for CTH

shares totaling $583.33, each plaintiff lost subsequent share value in Elevacity, Elepreneurs, FOHI,

SSI, SHRG and/or Alchemist that would cover the $33,333 they each made for their initial

investments in FOG and the interest thereon, as well as their 7.33% equity interest in the assets of

FOG, which became the assets of Elevacity, Elepreneurs, and/or FOHI (as FOG’s successor in

interest or by virtue of an illegal transfer of those assets between one or more of these entities) that

were ultimately acquired by SSI, SHRG’s predecessor in interest, as well as other consideration,

including revenues from the Four Oceans Bonus Pools and other leadership bonuses.

                                               Scienter

       146.    Defendants’ actions, as set forth herein, were made with such mental state to

manipulate, deceive or defraud, or with such recklessness, as to constitute scienter. These

defendants had a motive to operate and benefit from the operation of the CTH Stock-fraud scheme,

and opportunity to conceal the fact that they were operating such a scheme. Proof of such scienter

can be inferred from the following:

               (a)     Defendants benefitted in concrete and substantial ways from the operation

       of the CTH Stock-Fraud scheme and the previously alleged Promissory Note-fraud

       schemes. Upon the acquisition of FOHI by SHRG, which has been valued at almost

       $20,000,000 by SHRG, Defendant Oblon received millions of shares in SSI (converted to



                                                 - 73 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 74 of 103 PageID #: 74




     SHRG shares), shares in Alchemist, considerable salaries, bonuses, stock options and,

     ultimately, a multimillion-dollar settlement from SHRG, despite SHRG and its officers and

     directors (or former officers and directors), Defendants Brock and Thatch, having full

     knowledge of, and ultimately embracing and adopting the fraudulent conduct associated

     with the CTH Stock-Fraud and Promissory Note-Fraud schemes alleged and described

     herein, as well as other bad faith conduct, including Defendant Oblon’s ultra vires acts

     while at SHRG. SHRG now shows an operating profit of millions of dollars per year

     following the acquisition of FOHI. Upon information and belief, prior to acquiring FOHI,

     which was derived from these defendants Promissory Note-fraud scheme and utilized (and

     still utilizes) FOG assets, SHRG lost several million dollars a year and only became

     profitable after the acquisition of FOHI, i.e., FOG itself as FOHI’s predecessor in interest

     or, at a minimum, FOG’s assets, including but not limited to, FOG’s network marketing

     software platform, its individual product distributors, email lists, phone lists, and customer

     lists, all of which comprise FOG’s proprietary and/or trade secret information, being

     transferred to Elepreneurs, Elevacity, and/or FOHI, which are held and being utilized by

     SHRG or its subsidiaries up to this day;

            (b)     Defendants engaged in plainly fraudulent and illegal behavior. See, e.g.,

     averments made in connection with the CTH Stock-Fraud scheme at paras. 72 – 100,

     among others, which are incorporated here by reference;




                                             - 74 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 75 of 103 PageID #: 75




              (c)     Defendants had a specific understanding that each was engaged in the

       commission of a CTH Stock-fraud scheme or that it would be substantially likely that the

       operation would be found to be a Stock-Fraud scheme20:

                      i. Defendant Oblon, who is purportedly an experienced investor and
                         founder of numerous multilevel marketing companies, knew he was not
                         complying with existing laws and regulations in connection with the
                         CTH Stock-fraud schemes. Defendant Oblon made material
                         misrepresentations and omissions to Plaintiffs regarding the CTH
                         Stock-fraud scheme. Defendant Oblon also knew that the CTH Stock-
                         Fraud scheme was illegal. Defendant Oblon therefore knew that the
                         Plaintiffs’ investments were induced in furtherance of a fraudulent
                         scheme to deprive Plaintiffs of their investments in CTH and that CTH
                         was not going to be used as the sole vehicle for them to recover their
                         investments in FOG, interest thereon, or the profits earned on their
                         equity ownership in FOG, among other benefits, but rather that it would
                         require the combination of transactions with other entities, including at
                         least Alchemist. Defendant Oblon took affirmative steps by actions and
                         omissions to disguise and/or conceal the CTH Stock-Fraud schemes
                         (and the Promissory Note-Fraud schemes) from Plaintiffs. By virtue of
                         his service as a member, director, officer, shareholder, agent, and/or
                         founder, Defendant Oblon on behalf of himself, and acting with actual
                         and/or apparent authority on behalf of FOG, FOHI, SHRG, Alchemist,
                         and/or CTH, took affirmative steps by actions and omissions to disguise
                         and/or conceal the CTH Stock-fraud schemes, as well as the Promissory
                         Note-Fraud schemes from Plaintiffs.

                      ii. Defendant FOG, by and through Defendant Oblon, the founder,
                          member, and manager of FOG, as well as Defendants Brock, Thatch, as
                          current or former officers and directors of SHRG, the parent company
                          of FOG, had actual, personal knowledge (or constructive knowledge) of
                          the material misrepresentations, omissions and conduct directed to
                          Plaintiffs regarding the CTH Stock-Fraud schemes as alleged and
                          described herein, or came to know of them, including those allegations
                          in the preceding subparagraph. Defendants Oblon, Brock and Thatch
                          had actual and apparent authority to act on FOG’s behalf.


20
   As alleged herein, Defendants Brock, Thatch, Bollinger, Alchemist, SHRG, FOHI and CTH
subsequently learned of and had full knowledge of the Promissory Note-Fraud scheme alleged and
described herein, ultimately embraced and adopted the fraudulent conduct associated with the
Promissory Note-Fraud scheme alleged and described herein, and by participating in the CTH
Stock-fraud schemes, individually and with actual and apparent authority for the corporate
defendants, engaged in additional fraudulent acts to conceal the schemes and profit from them to
their benefit and to the detriment of Plaintiffs.
                                             - 75 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 76 of 103 PageID #: 76




                iii. Defendant FOHI, by and through Defendant Oblon, the founder, and
                     upon information and belief, a current or former officer, director and
                     shareholder of FOHI, as well as Defendants Brock and Thatch, as
                     current or former officers and directors of SHRG, the parent company
                     of FOHI, had actual, personal knowledge (or constructive knowledge)
                     of the material misrepresentations, omissions and conduct directed to
                     Plaintiffs regarding the CTH Stock-Fraud schemes as alleged and
                     described herein, or came to know of them, including those allegations
                     in the preceding subparagraphs. Defendants Oblon, Brock and Thatch
                     had actual and apparent authority to act on FOHI’s behalf.

                iv. Defendant Elepreneurs, by and through Defendant Oblon, the founder,
                    and upon information and belief, a current or former officer, director
                    and shareholder of Elepreneurs, as well as Defendants Brock and
                    Thatch, as current or former officers and directors of SHRG, the parent
                    company of Elepreneurs, had actual, personal knowledge (or
                    constructive knowledge) of the material misrepresentations, omissions
                    and conduct directed to Plaintiffs regarding the CTH Stock-Fraud
                    schemes as alleged and described herein, or came to know of them,
                    including those allegations in the preceding subparagraphs. Defendants
                    Oblon, Brock and Thatch had actual and apparent authority to act on
                    Elepreneur’s behalf.

                 v. Defendant Elevacity, by and through Defendant Oblon, the founder, and
                    upon information and belief, a current or former officer, director and
                    shareholder of Elevacity, as well as Defendants Brock and Thatch, as
                    current or former officers and directors of SHRG, the parent company
                    of Elevacity, had actual, personal knowledge (or constructive
                    knowledge) of the material misrepresentations, omissions and conduct
                    directed to Plaintiffs regarding the CTH Stock-Fraud schemes as alleged
                    and described herein, or came to know of them, including those
                    allegations in the preceding subparagraphs. Defendants Oblon, Brock
                    and Thatch had actual and apparent authority to act on Elevacity’s
                    behalf.

                vi. Defendant SHRG, by and through Defendant Oblon, a current or former
                    officer, director and shareholder of SHRG, as well as Defendants Brock
                    and Thatch, as current or former officers, directors and shareholders of
                    SHRG, had actual, personal knowledge (or constructive knowledge) of
                    the material misrepresentations, omissions and conduct directed to
                    Plaintiffs regarding the CTH Stock-Fraud schemes as alleged and
                    described herein, or came to know of them, including those allegations
                    in the preceding subparagraphs. Defendants Oblon, Brock and Thatch
                    had actual and apparent authority to act on SHRG’s behalf.


                                        - 76 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 77 of 103 PageID #: 77




                vii. Defendant Alchemist, the largest shareholder of SHRG, by and through
                     Defendant Oblon, the founder (or purported founder) and current or
                     former largest shareholder of Alchemist, as well as Defendant Brock the
                     founder (or purported founder) and current or former largest shareholder
                     of Alchemist, had actual, personal knowledge (or constructive
                     knowledge) of the material misrepresentations, omissions and conduct
                     directed to Plaintiffs regarding the CTH Stock-Fraud schemes as alleged
                     and described herein, or came to know of them, including those
                     allegations in the preceding subparagraphs. Defendants Oblon and
                     Brock had actual and apparent authority to act on Alchemist’s behalf.

               viii. Defendant CTH, by and through Defendant Bollinger, a current or
                     former officer, director and shareholder of CTH, had actual, personal
                     knowledge (or constructive knowledge) of the material
                     misrepresentations, omissions and conduct directed to Plaintiffs
                     regarding the CTH Stock-Fraud schemes as alleged and described
                     herein, or came to know of them, including those allegations in the
                     preceding subparagraphs. Defendants Bollinger had actual and apparent
                     authority to act on CTH’s behalf.

                ix. Defendant Brock knew he was not complying with existing laws and
                    regulations with respect to the CTH Stock-Fraud schemes. Defendant
                    Brock made material misrepresentations and omissions to Plaintiffs
                    regarding the CTH Stock-Fraud scheme. Defendant Brock also knew
                    that the CTH Stock-Fraud scheme was illegal. Defendant Brock
                    therefore knew that the Plaintiffs’ investments were induced in
                    furtherance of a fraudulent scheme to deprive Plaintiffs of their
                    investments in CTH and that CTH was not going to be used as the sole
                    vehicle for them to recover their investments in FOG, interest thereon,
                    or the profits earned on their equity ownership in FOG, among other
                    benefits, but rather that it would require the combination of transactions
                    with other entities, including at least Alchemist.. Defendant Brock took
                    affirmative steps by actions and omissions to disguise and/or conceal
                    the CTH Stock-Fraud schemes (and the Promissory Note-Fraud
                    schemes) from Plaintiffs, including but not limited to proposing that
                    Plaintiffs’ execute settlement agreements (both versions). By virtue of
                    his service as a member, director, officer, shareholder, agent, and/or
                    founder, Defendant Brock on behalf of himself, and acting with actual
                    and/or apparent authority on behalf of FOG, FOHI, SHRG, and/or
                    Alchemist, took affirmative steps by actions and omissions to disguise
                    and/or conceal the CTH Stock-Fraud schemes, as well as the Promissory
                    Note-fraud schemes from Plaintiffs. Defendant Brock had actual,
                    personal knowledge (or constructive knowledge) of the material
                    misrepresentations, omissions and conduct directed to Plaintiffs
                    regarding the CTH Stock-Fraud schemes as alleged and described
                    herein, or came to know of them, including those allegations in the

                                         - 77 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 78 of 103 PageID #: 78




                    preceding subparagraphs. Defendant Brock had actual and apparent
                    authority to act on FOG’s, FOHI’s, SHRG’s and Alchemist’s behalf.

                 x. Defendant Thatch knew he was not complying with existing laws and
                    regulations with respect to the CTH Stock-fraud schemes. Defendant
                    Thatch made material misrepresentations and omissions to Plaintiffs
                    regarding the CTH Stock-Fraud scheme. Defendant Thatch also knew
                    that the CTH Stock-Fraud scheme was illegal. Defendant Thatch
                    therefore knew that the Plaintiffs’ investments were induced in
                    furtherance of a fraudulent scheme to deprive Plaintiffs of their
                    investments in CTH and that CTH was not going to be used as the sole
                    vehicle for them to recover their investments in FOG, interest thereon,
                    or the profits earned on their equity ownership in FOG, among other
                    benefits, but rather that it would require the combination of transactions
                    with other entities, including at least Alchemist.. Defendant Thatch
                    took affirmative steps by actions and omissions to disguise and/or
                    conceal the CTH Stock-Fraud schemes (and the Promissory Note-Fraud
                    schemes) from Plaintiffs. By virtue of his service as a member, director,
                    officer, shareholder, agent, and/or founder, Defendant Thatch on behalf
                    of himself, and acting with actual and/or apparent authority on behalf of
                    FOG, FOHI, and/or SHRG, took affirmative steps by actions and
                    omissions to disguise and/or conceal the CTH Stock-Fraud schemes, as
                    well as the Promissory Note-Fraud schemes from Plaintiffs. Defendant
                    Thatch had actual, personal knowledge (or constructive knowledge) of
                    the material misrepresentations, omissions and conduct directed to
                    Plaintiffs regarding the CTH Stock-fraud schemes as alleged and
                    described herein, or came to know of them, including those allegations
                    in the preceding subparagraphs. Defendant Thatch had actual and
                    apparent authority to act on FOG’s, FOHI’s, and SHRG’s behalf.

                xi. Defendant Bollinger knew he was not complying with existing laws and
                    regulations with respect to the CTH Stock-fraud schemes. Defendant
                    Bollinger made material misrepresentations and omissions to Plaintiffs
                    regarding the CTH Stock-fraud scheme. Defendant Bollinger also knew
                    that the CTH Stock-fraud scheme was allegedly illegal. Defendant
                    Bollinger therefore knew that the Plaintiffs’ investments were induced
                    in furtherance of a fraudulent scheme to deprive Plaintiffs of their
                    investments in CTH and that CTH was not going to be used as the sole
                    vehicle for them to recover their investments in FOG, interest thereon,
                    or the profits earned on their equity ownership in FOG, among other
                    benefits, but rather that it would require the combination of transactions
                    with other entities, including at least Alchemist.. Defendant Bollinger
                    took affirmative steps by actions and omissions to disguise and/or
                    conceal the CTH Stock-fraud schemes (and the Promissory Note-fraud
                    schemes) from Plaintiffs. By virtue of his service as a member, director,
                    officer, shareholder, agent, and/or founder, Defendant Bollinger on

                                         - 78 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 79 of 103 PageID #: 79




                           behalf of himself, and acting with actual and/or apparent authority on
                           behalf of CTH, took affirmative steps by actions and omissions to
                           disguise and/or conceal the CTH Stock-fraud schemes, as well as the
                           Promissory Note-fraud schemes from Plaintiffs. Defendant Thatch had
                           actual, personal knowledge (or constructive knowledge) of the material
                           misrepresentations, omissions and conduct directed to Plaintiffs
                           regarding the CTH Stock-fraud schemes as alleged and described
                           herein, or came to know of them, including those allegations in the
                           preceding subparagraphs. Defendant Bollinger had actual and apparent
                           authority to act on CTH’s behalf. Bollinger’s conduct is especially
                           troubling considering that he is an investment advisor representative
                           who, upon information and belief, is registered with the state of Utah
                           and the SEC and must maintain and adhere to his fiduciary obligations,
                           as well as obligations to disclose conflicts of interests and his fee
                           arrangements.

                    xii. Defendant Does 1-5, who are currently unknown to Plaintiffs, had
                         personal knowledge of the material misrepresentations, omissions and
                         conduct attributed to Defendant Oblon and made to Plaintiffs regarding
                         the CTH Stock-fraud scheme as alleged and described herein, including
                         those allegations in the preceding subparagraphs, and conspired, aided
                         and abetted and otherwise assisted with the perpetration of the CTH
                         Stock-fraud scheme perpetrated against Plaintiffs. Does 1-5 likely
                         consist of one or more individuals, companies and/or their owners
                         and/or investors, and/or their respective attorneys or agents.

              (d)     In addition, Defendants Oblon, Brock, Thatch, SHRG, FOG, FOHI and

       Alchemist had personal knowledge of the contents of the reports SHRG filed with the

       Securities and Exchange Commission, which specifically excluded and failed to account

       for the Promissory Note-Fraud schemes and/or the CTH Stock-Fraud schemes alleged and

       described herein.

       147.   Plaintiffs suffered damages in that they lost moneys through their investment and

purchase of the CTH shares, as well as the promissory notes attendant to the Note Purchase

Agreements, as well as the interest earned on their investments, and including the profits from

their equity ownership interests in FOG, among other benefits.

       148.   Plaintiffs damages may be measured in actual damages.



                                              - 79 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 80 of 103 PageID #: 80




COUNT 3:       STATUTORY FRAUD – TEX. BUS. & COM. CODE § 27.01 – AS TO (1)
               DEFENDANTS OBLON, FOG, FOHI, AND DOES 1-5 FOR PROMISSORY
               NOTE-FRAUD SCHEMES; AND (2) ALL DEFENDANTS FOR CTH
               STOCK-FRAUD SCHEME.

       149.    Plaintiffs incorporate the facts and allegations set forth above.

       150.    The elements of a cause of action for statutory fraud under Texas law are:

               (a) a transaction involving real estate or securities; and

               b. during the transaction, the defendant:

                   (1) made a false representation of a past or existing material fact;

                   (2) made a false promise; or

                   (3) benefited by not disclosing that a third party’s representation or promise
                       was false;

               c. the false representation or promise was made for the purpose of inducing the
                  plaintiff to enter into a contract, was material, made with the intention of not
                  fulfilling it, and made for the purpose of inducing the person to enter into the
                  contract;

               d. the plaintiff relied on the false representation or promise by entering into the
                  contract; and

               e. the plaintiff was damaged by the reliance on the false representation or
                  promise.21

       151.    The elements of statutory fraud are essentially identical to those of common law

fraud (addressed in Count 4, below) except that Plaintiffs need not prove Defendants’ knowledge

or recklessness as a prerequisite to recovery.22 The facts as alleged herein establish that Defendants

made false representations or promises (and/or material omissions of fact) with actual knowledge




21
   TEX. BUS. & COM. CODE § 27.01; Anderton v. Cawley, 378 S.W.3d 38, 56 (Tex. App.—Dallas
2012, no pet.)
22
   See TEX. BUS. & COM. CODE § 27.01; see also, e.g., Henning v. One West Bank, 405 S.W.3d
950, 963 (Tex. App.—Dallas 2013, no pet.); Trinity Indus. v. Ashland, Inc., 53 S.W.3d 852, 867
(Tex. App.—Austin 2001, pet. denied).
                                                - 80 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 81 of 103 PageID #: 81




of the falsity thereof, thus entitling Plaintiffs to exemplary, as well as actual, damages for statutory

fraud. TEX. BUS. & COM. CODE § 27.01(c)-(d).

       152.    The cause of action for statutory fraud entitles plaintiffs to attorneys’ fees, expert

witness fees, and costs, in addition to actual, and potentially also exemplary, damages. TEX. BUS.

& COM. CODE §§ 27.01(b)-(e).

       153.    All of the elements of statutory fraud are met here, including Defendants’

knowingly false representations, promises, material omissions and/or benefiting by not disclosing

that a third party’s representations, promises or material omissions were false. There were, first,

as described, transactions involving securities between Plaintiffs and certain defendants in

connection with the Promissory Note-Fraud schemes, as well as transactions involving securities

between Plaintiffs and the defendants in connection with and the CTH Stock-fraud schemes as

alleged and described herein.

       154.    In connection with the transactions involving securities, as alleged and described

herein, Defendants made multiple, false representations of material facts, failed to disclose

material facts when they had a duty to do so, and knowingly made false promises regarding future

conduct. All of these Defendants benefitted by not disclosing that their fellow officers,’ directors,’

agents,’ and/or representatives’ representations to Plaintiffs were false, by failing to disclose

material facts when they had a duty to do so, and failing to disclose their true intentions.

       155.    Defendants Oblon’s and FOG’s (by and through Oblon), false representations,

failures to disclose, false promises (and material omissions) were made for the purpose of inducing

Plaintiffs to, among other things: (a) invest in FOG, (b) contract with others to use their own

personal funds to invest in FOG. See Counts 1 and 2, and paras. 41 – 71 and 72-100, which are

incorporated here by reference.



                                                 - 81 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 82 of 103 PageID #: 82




        156.    Defendants Oblon’s, Brock’s, Thatch’s, and Bollinger’s, as well as FOG’s,

SHRG’s, FOHI’s, Elepreneurs’, Elevacity’s, Alchemist’s and CTH’s, false representations,

failures to disclose, false promises (and material omissions) were made for the purpose of

concealing the fraudulent conduct complained of herein and, at a minimum, inducing Plaintiffs to

contract with others to purchase stock from CTH as the method of investment in SHRG, which

would allow plaintiffs to recover the totality of their investments in FOG, including their equity

ownership interests, among other things. See Counts 1 and 2, and paras. 41 – 71 and 72-100, which

are incorporated here by reference.

        157.    All Defendants also committed fraud on Plaintiffs by engaging in and perpetuating,

among other things: (a) the fraudulent schemes identified herein, (b) falsely misleading the

Plaintiffs as to the true state of Defendants’ business affairs, (c) conspiring to violate the securities

laws in connection with the Promissory Note-fraud scheme and the CTH Stock-Fraud scheme, (d)

diverting, and conspiring to divert, Plaintiffs’ investment funds and equity interests in FOG to

themselves, and (e) self-dealing and other ultra vires acts, among other things. See Counts 1 and

2, and paras. 41 – 71 and 72-100, which are incorporated here by reference.

        158.    Plaintiffs justifiably relied on the Defendants false representations, failures to

disclose material facts, and false promises as described and alleged herein in relation to the

Promissory Note-fraud and CTH Stock-fraud schemes. See Counts 1 and 2, and paras. 41 – 71

and 72-100, which are incorporated here by reference.

        159.    Plaintiffs’ reliance on Defendants’ false representations, failure to disclose material

facts, and false promises to perform caused Plaintiffs’ injury, including actual damages.

        160.    As a direct and proximate result of such fraudulent conduct, Plaintiffs have

suffered, and will continue to suffer, injury, loss, harm or damage, which were a natural, probable



                                                 - 82 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 83 of 103 PageID #: 83




and foreseeable consequence of the conduct complained of herein. As such, Plaintiffs are entitled

to an award of all available economic, compensatory, exemplary, damages, attorneys’ fees, costs,

and pre- and/or post-judgment interest to the extent allowed by law, as well as appropriate

equitable remedies (including but not limited to, to the extent available, disgorgement and/or

receivership or constructive trust).

       161.    Plaintiffs also seek to recover exemplary damages, uncapped, because Defendants

secured the execution of the Note Purchase Agreements and the Subscription Agreements by

deception.

       162.    Plaintiffs further seek an award of their reasonable attorneys’ fees, expert witness

fees, and costs, under TEX. BUS. & COM. CODE § 27.01(e) and/or other applicable authority.

COUNT 4:       COMMON LAW FRAUD – AS TO (1) DEFENDANTS OBLON, FOG, FOHI,
               AND DOES 1-5 FOR PROMISSORY NOTE-FRAUD SCHEMES; AND (2)
               ALL DEFENDANTS FOR CTH STOCK-FRAUD SCHEME.

       163.    Plaintiffs incorporate the facts and allegations set forth above.

       164.    In Texas, the elements of common law fraud are:

               (a) the defendant made a representation to the plaintiff;

               b. the representation was false;

               c. the defendant made the representation:

                   (1) knowing it was false; or

                   (2) recklessly, as a positive assertion, and without knowledge of its truth;

               d. the defendant made the representation with intent that the plaintiff rely on it;

               e. the plaintiff relied on the representation; and




                                               - 83 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 84 of 103 PageID #: 84




                f. the plaintiff was damaged by the representation.23

        165.    In addition to actual damages, these Plaintiffs are entitled to exemplary damages

upon a showing of mere fraud, gross negligence, and/or that the Defendants acted with malice, and

“[m]alice may be inferred from a wrongful act done intentionally in violation of [a party’s]

rights.”24

        166.    All of the elements of common law fraud are satisfied here. Defendants made false

representations, failed to disclose material facts when they had a duty to do so, and made false

promises of future performance. See Counts 1 and 2, and paras. 41 – 71 and 72-100, which are

incorporated here by reference.

        167.    Defendants committed fraud on Plaintiffs by engaging in and perpetuating, among

other things: (a) the fraudulent schemes identified herein, (b) falsely misleading the Plaintiffs as

to the true state of the corporate Defendants’ business affairs, (c) conspiring to violate the securities

laws in connection with the Promissory Note-Fraud and CTH Stock-Fraud schemes, (d) diverting,

and conspiring to divert, Plaintiffs’ investment funds and equity interests in FOG to themselves,

and (e) self-dealing and other ultra vires acts, among other things

        168.    Defendants also made false representations, failures to disclose, and false promises

that were made for the purpose of inducing Plaintiffs to, among other things: (a) invest in FOG,

(b) contract with others to use their own personal funds to invest in FOG. See Counts 1 and 2, and

paras. 41 – 71 and 72-100, which are incorporated here by reference.




23
   See, e.g., Suarez v. Fernandez, No. 05-18-00921-CV, 2019 WL 1922732 *2 (Tex. App.—Dallas
Apr. 30, 2019), citing Henning v. OneWest Bank FSB, 405 S.W.3d 950, 963 (Tex. App.—Dallas
2013, no pet.).
24
   See TEX. CIV. PRAC. & REM. CODE § 41.003(a); see also, e.g., Burleson State Bank v. Plunkett,
27 S.W.3d 605, 618 (Tex. App.—Waco 2000), citing, inter alia, and Accent Bldrs. Co. v. Southwest
Concrete Sys., Inc., 679 S.W.2d 106, 111 (Tex. App.—Dallas 1984, writ ref’d n.r.e.).
                                                 - 84 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 85 of 103 PageID #: 85




       169.    Defendants Oblon, Brock, Thatch, Bollinger, FOG, FOHI, SHRG, Elepreneurs,

Elevacity, and CTH also made false representations, failures to disclose, and false promises that

were made for the purpose of inducing Plaintiffs to, among other things: (a) contract with others

to use their own personal funds to fund the CTH stock transfer; and (b) contract with others to

purchase stock from CTH as the method of investment in SHRG. See Counts 1 and 2, and paras.

41 – 71 and 72-100, which are incorporated here by reference.

       170.    Defendants’ representations and promises were material and they were false.

Defendant’s failures to disclose were material, and rendered Plaintiffs’ decision to invest in FOG,

and/or their decision to invest in CTH as a vehicle to recover their FOG interests, inherently unfair.

       171.    When Defendants made the representations and promises, they knew they were

false. In the alternative, these Defendants made the representations and promises recklessly, as

positive assertions, and without knowledge of their truth.

       172.    Defendants made the representations and promises, and failed to make disclosures,

with the intent that Plaintiffs act in reliance on them.

       173.    Plaintiffs justifiably relied on Defendants representations, failures to disclose, and

false promises of future performance. Before Plaintiffs executed the Note Purchase Agreements

and the Subscription Agreements, they did not know that Defendants’ representations and

promises were false, nor were they aware of facts indicating they were false, and Plaintiffs were

not aware of the material information that Defendants withheld and failed to disclose. See Counts

1 and 2, and paras. 41 – 71 and 72-100, which are incorporated here by reference.

       174.    Defendants false statements and promises, and failures to disclose, caused

Plaintiffs’ injury, including actual damages.




                                                - 85 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 86 of 103 PageID #: 86




        175.    As a direct and proximate result of such fraudulent conduct, Plaintiffs have

suffered, and will continue to suffer, injury, loss, harm or damage, which were a natural, probable

and foreseeable consequence of the actions of Defendants. As such, Plaintiffs are entitled to an

award of all available economic, compensatory, exemplary, damages, attorneys’ fees, costs, and

pre- and/or post-judgment interest to the extent allowed by law, as well as appropriate equitable

remedies (including but not limited to, to the extent available, disgorgement and/or receivership

or constructive trust).

        176.    Plaintiffs also seek to recover exemplary damages uncapped, because Defendants

secured the execution of the Note Purchase Agreements and the Subscription Agreements by fraud,

malice, or at the very least gross negligence within the meaning of TEX. CIV. PRAC. & REM. CODE

§ 41.003.

COUNT 5:        FRAUD BY NONDISCLOSURE – AS TO (1) DEFENDANTS OBLON, FOG,
                FOHI, AND DOES 1-5 FOR PROMISSORY NOTE-FRAUD SCHEMES;
                AND (2) ALL DEFENDANTS FOR CTH STOCK-FRAUD SCHEME.

        177.    Plaintiffs incorporate the facts and allegations set forth above.

        178.    The elements of fraud by nondisclosure are:

                (a) the defendant failed to disclose facts to the plaintiff;

                b. the defendant had a duty to disclose those facts;

                c. the facts were material;

                d. the defendant knew the plaintiff was ignorant of the facts and the
                   plaintiff did not have an equal opportunity to discover the facts;

                e. the defendant was deliberately silent when it had a duty to speak;

                f. by failing to disclose the facts, the defendant intended to induce the
                   plaintiff to take some action or refrain from acting;

                g. the plaintiff relied on the defendant's nondisclosure; and



                                                 - 86 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 87 of 103 PageID #: 87




                 h. the plaintiff was injured as a result of acting without that
                    knowledge.25

          179.   The failure to disclose may be negligent when a plaintiff shows:

                 a. the representation was made by a defendant in the course of his
                    business, or in a transaction in which he had a pecuniary interest;

                 b. the defendant supplied “false information” for the guidance of
                    others in their business;

                 c. the defendant did not exercise reasonable care or competence in
                    obtaining or communicating the information; and

                 d. the plaintiff suffered pecuniary loss by justifiably relying on the
                    representation.26

          180.   Fraud by nondisclosure is a subcategory of fraud that arises when a defendant

breaches a duty of disclosure between the parties (because nondisclosures of material facts are as

misleading as positive misrepresentations).27

          181.   As with respect to statutory fraud and common law fraud, all of these elements are

satisfied here. Defendants Oblon, Brock, Thatch, and Bollinger, and the corporate defendants

FOG, FOHI, SHRG, Alchemist and CTH, concealed from or failed to disclose certain facts to

Plaintiffs which they had a duty to disclose, among them: (a) the fraudulent schemes identified

herein, (b) falsely misleading Plaintiffs as to the true state of the corporate Defendants’ business

affairs, (c) conspiring to violate the securities laws in connection with the Promissory Note-Fraud

and CTH Stock-Fraud schemes, (d) diverting, and conspiring to divert, Plaintiffs’ investment funds

and equity interests in FOG to SHRG, and (e) self-dealing and other ultra vires acts, among other

things.


25
     Blankinship v. Brown, 399 S.W.3d 303, 308 (Tex. App.—Dallas 2013, pet. denied).
26
     Id., 399 S.W.3d at 308.
27
     See, e.g., Blankinship v. Brown, 399 S.W.3d 303, 308 (Tex. App.—Dallas 2013).
                                                - 87 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 88 of 103 PageID #: 88




        182.    Defendants concealed from or failed to disclose certain facts to Plaintiffs which

they had a duty to disclose, for the purpose of inducing Plaintiffs to, among other things: (a) invest

in FOG (now FOHI); and (b) invest in CTH.

        183.    Defendants had a duty to Plaintiffs that required them to disclose facts to Plaintiffs.

        184.    The undisclosed facts, as alleged herein, were material, and Defendants knew that

Plaintiffs were ignorant of these facts and did not have an equal opportunity to discovery these

facts. See Counts 1 and 2, and paras. 41 – 71 and 72-100, which are incorporated here by reference.

        185.    Defendants were deliberately silent when they had a duty to speak.

        186.    By failing to disclose the facts as alleged herein, Defendants intended to perpetuate

a fraud on Plaintiffs.

        187.    Plaintiffs justifiably relied upon Defendants nondisclosures. See Counts 1 and 2,

and paras. 41 – 71 and 72-100, which are incorporated here by reference.

        188.    Defendants’ failures to disclose, caused Plaintiffs’ injury, including actual

damages.

        189.    As a direct and proximate result of such fraudulent conduct, Plaintiffs have

suffered, and will continue to suffer, injury, loss, harm or damage, which were a natural, probable

and foreseeable consequence of Defendants’. As such, Plaintiffs are entitled to an award of all

available economic, compensatory, exemplary, damages, attorneys’ fees, costs, and pre- and/or

post-judgment interest to the extent allowed by law, as well as appropriate equitable remedies

(including but not limited to, to the extent available, disgorgement and/or receivership or

constructive trust).

        190.    Plaintiffs also seek to recover exemplary damages uncapped, because Defendants

secured the execution of the Note Purchase Agreements and the Subscription Agreements by fraud,



                                                - 88 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 89 of 103 PageID #: 89




malice, or at the very least gross negligence within the meaning of TEX. CIV. PRAC. & REM. CODE

§ 41.003.

COUNT 6:       UNJUST ENRICHMENT28 – AS TO ALL DEFENDANTS

       191.    Plaintiffs incorporate the facts and allegations set forth above.

       192.    Texas courts have described instances of unjust enrichment as follows:

       Unjust enrichment occurs when a person has wrongfully secured a benefit or has
       passively received one which it would be unconscionable to retain….A person is
       unjustly enriched when he obtains a benefit from another by fraud, duress, or the
       taking of an undue advantage….When a person has been unjustly enriched by the
       receipt of benefits in a manner not governed by contract, the law implies a
       contractual obligation upon that person to restore the benefits to the plaintiff….A

28
   Texas Courts, including the Houston First Court of Appeals, recognize “unjust enrichment” as
an independent cause of action. See Eun Bok Lee v. Ho Chang Lee, 411 S.W.3d 95, 111 (Tex.
App.—Houston [1st Dist.] 2013, no pet.)(“This court has previously held that unjust enrichment
is an independent cause of action”), citing Pepi Corp. v. Galliford, 254 S.W.3d 457, 460
(Tex.App.-Houston [1st Dist.] 2007, pet. denied) (citing, in turn, HECI Exploration Co. v. Neel,
982 S.W.2d 881, 891 (Tex.1998)); Cristobal v. Allen, No. 01–09–00126–CV, 2010 WL 2873502,
at *6 (Tex.App.-Houston [1st Dist.] July 22, 2010, no pet.) (mem. op.); accord, Freeman v.
Harleton Oil & Gas, Inc., 528 S.W.3d 708, 742 (Tex.App.-Texarkana 2017).

Though Texas courts refer to unjust enrichment rather as a “theory of liability” only available with
other causes of action (including fraud, as alleged here), this is largely a distinction without a
difference, because even when referred to as a “theory of liability,” in Texas it both allows a
plaintiff “recovery in quasi-contract,” “restitution” or quantum meruit [Cristobal v. Allen, 01-09-
00126-CV, 2010 WL 2873502, at *6 (Tex. App.—Houston [1st Dist.] July 22, 2010, no pet.).],
and is “relevant to damages calculations”[See, e.g., Juan Antonio Sanchez, PC v. Bank of S. Tex.,
7:20-CV-00139, 2020 WL 6060868, at *11 (S.D. Tex. Oct. 14, 2020)(applying Texas law)]. While
the Texas Supreme Court has not yet explicitly ruled on this terminology question, that Court, too,
has referred to both unjust enrichment “claims” and “cause of action.” See, e.g., Elias v. Pilo, 781
Fed. Appx. 336, 338, n.3 (5th Cir. 2019)(the Fifth Circuit noting the Texas Supreme Court’s
apparent agreement with the Houston 1st District Court of Appeals’ reference to unjust enrichment
as an independent cause of action before concluding the Fifth Circuit need not address the issue).

The United State District Court for the Southern District of Texas in Houston, however, likewise
recently recognized unjust enrichment as an independent cause of action under Texas law. See
Harris County, Tex. v. Eli Lilly & Co., CV H-19-4994, 2020 WL 5803483, at *17 (S.D. Tex. Sept.
29, 2020), citing Mora v. Koy, No. CIV.A. H-12-3211, 2013 WL 2289887, at *5 (S.D. Tex. May
23, 2013)( “although ‘Texas courts may waffle about whether unjust enrichment is a theory of
recovery or an independent cause of action ... either way, they have provided the plaintiff with
relief when the defendant has been unjustly enriched’”). Id. (citations omitted).


                                               - 89 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 90 of 103 PageID #: 90




       plaintiff may also recover under this equitable doctrine if a contemplated agreement
       is unenforceable, impossible, not fully performed, thwarted by mutual mistake, or
       void for other legal reasons.

Eun Bok Lee v. Ho Chang Lee, 411 S.W.3d 95, 111–12 (Tex. App.—Houston [1st Dist.] 2013, no

pet.)(citations omitted; bolding added); see also Cristobal v. Allen, 01-09-00126-CV, 2010 WL

2873502, at *6 (Tex. App.—Houston [1st Dist.] July 22, 2010, no pet.)(“A plaintiff recovers under

an unjust enrichment theory if a defendant obtains a benefit from the plaintiff ‘by fraud, duress, or

the taking of an undue advantage’,” or “when the defendant wrongfully secures a benefit or

passively receives a benefit which would be unconscionable to retain.”).

       193.    That is, while some cases have held that unjust enrichment is not appropriate where

a “valid, express contract governing the subject matter of the dispute exists” (Eun Bok Lee, 411,

S.W.3d 95 at 112), unjust enrichment is still available, even where an agreement exists, where

such agreement is tainted by fraud or illegality, or is otherwise “unenforceable, impossible, not

fully performed, thwarted by mutual mistake, or void for other legal reasons.” Id., 411 S.W.3d at

111); see also Houle v. Casillas, 594 S.W.3d 524, 555 (Tex. App.—El Paso 2019, no pet.)(noting

that, despite the existence of a valid, express contract, “when a person has been unjustly enriched

by the receipt of benefits in a manner not governed by contract, the law implies a contractual

obligation upon that person to restore the benefits to the plaintiff”)(citations omitted).

       194.    Moreover, significantly, in the case of unjust enrichment, unlike other theories of

recovery or causes of action:

       The right to recover under an unjust enrichment theory does not depend on the
       existence of a wrong….The doctrine is based on the equitable principle that one
       who receives benefits, even passively, which would be unjust to retain ought to
       make restitution for those benefits….

Walker v. Walker, 14-16-00357-CV, 2017 WL 1181359, at *8 (Tex. App.—Houston [14th Dist.]
Mar. 30, 2017, no pet.)(citations omitted; emphasis added).



                                                - 90 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 91 of 103 PageID #: 91




       195.    Here, the elements of unjust enrichment – whether considered an independent cause

of action and/or as an additional theory of recovery in connection with Plaintiffs’ other causes of

action – are also plainly satisfied. For the reasons already detailed in this Complaint’s factual

recitations and discussion of Plaintiffs’ foregoing other causes of action (including but not limited

to those for Securities Fraud (Counts 1 and 2), Statutory Fraud, Common Law Fraud, and/or Fraud

by Non-Disclosure), Defendants, in connection with their fraud and other cited actionable acts and

omissions, have “wrongfully secured a benefit or ha[ve] passively received one [or more] which

it would be unconscionable to retain…,” and thus have unjustly enriched themselves by

“obtain[ing] a benefit from [Plaintiffs] by fraud, duress, or the taking of an undue advantage.” Eun

Bok Lee, 411 S.W.3d 95 at 111–12.

       196.    At a minimum, Defendants, including SHRG, have been unjustly enriched because

the principal assets of FOG, which include, among other things, FOG’s network marketing

software platform, its individual product distributors, email lists, phone lists, and customer lists,

all of which comprise FOG’s proprietary and/or trade secret information, were transferred (secretly

or otherwise) to one or more of Elepreneurs, Elevacity, and/or FOHI, whether by name change,

consolidation, merger, or otherwise, and being held by Elepreneurs, Elevacity, and/or FOHI at the

time they were acquired by SHRG on or about October 9, 2017, which assets, upon information

and belief, are currently being utilized in whole or in part by SHRG or its subsidiaries today.

       197.    Alternatively, Defendants also are liable to Plaintiffs for unjust enrichment, because

the transactions at issue in this Complaint associated with securities – as well as other agreements

executed by Plaintiffs associated with and/or in reliance on those transactions – are either, for the

reasons already detailed in this Complaint, are not governed by a valid and applicable contract, but

rather are (or should be deemed, as a matter of law) “unenforceable, impossible, not fully



                                               - 91 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 92 of 103 PageID #: 92




performed, thwarted by mutual mistake, or void for other legal reasons.” Eun Bok Lee, 411 S.W.3d

95 at 12; Houle v. Casillas, 594 S.W.3d at 555.

COUNT 7:       CIVIL CONSPIRACY TO COMMIT FRAUD AND/OR OTHER
               UNLAWFUL PURPOSES – AS TO ALL DEFENDANTS

       198.    Plaintiffs incorporate the facts and allegations set forth above.

       199.    The elements of a conspiracy claim in Texas are:

               (a) the defendant was a member of a combination of two or more persons;

               (b) the object of the combination was to accomplish:

                   (1) an unlawful purpose, or

                   (2) a lawful purpose by unlawful means;

               c. the members had a meeting of the minds on the object or course of action;

               d. one of the members committed an unlawful, overt act to further the object or
                  course of action; and

               e. the plaintiff suffered injury as a proximate result of the wrongful act.29

       200.    Fraud (as well as its other permutations alleged herein) is a proper basis for a

conspiracy claim in Texas,30 and the conspiracy may be “established by proof of facts and

circumstances from which the natural inference arises that the unlawful, overt acts were committed

in furtherance of the common design, intention, or purpose of the alleged conspirators,” and

“inferences may be drawn from joint participation in the transactions and from enjoyments of the

fruits of the transactions on the part of the defendants.”31




29
   See, e.g., First United Pentecostal Church of Beaumont v. Parker, 514 S.W.3d 214, 222 (Tex.
2017).
30
   See, e.g., Westergren v. Jennings, 441 S.W.3d 670, 683-84 (Tex. App.—Houston [1st Dist.]
2014, no pet.).
31
   Id., 441 S.W.3d at 683 (citations omitted).
                                                - 92 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 93 of 103 PageID #: 93




          201.   Here, too, the facts alleged herein satisfy all of the required elements for conspiracy.

At all times relevant hereto, Defendants conspired and participated in: (a) the fraudulent schemes

identified herein (i.e., the Promissory Note-Fraud scheme and/or the CTH Stock-Fraud scheme),

(b) falsely misleading Plaintiffs as to the true state of the corporate Defendants’ business affairs,

(c) conspiring to violate the securities laws in connection with the Promissory Note-Fraud and the

CTH Stock-Fraud schemes, (d) diverting, and conspiring to divert Plaintiffs’ investment funds and

equity interests in FOG to themselves, and (e) self-dealing and other ultra vires acts, among other

things.

          202.   Defendants’ efforts to conspire and aid and abet one another with the conduct

complained of herein, led to the commission of fraud upon Plaintiffs. See Counts 1 and 2, and

paras. 41 – 71 and 72-100, which are incorporated here by reference.

          203.   Defendants’ false statements and promises, and failures to disclose, upon which

Plaintiffs’ justifiably relied, caused Plaintiffs injury, including actual damages. See Counts 1 and

2, and paras. 41 – 71 and 72-100, which are incorporated here by reference.

          204.   As a direct and proximate result of the conduct complained of herein, Plaintiffs

have suffered, and will continue to suffer, injury, loss, harm or damage, which were a natural,

probable and foreseeable consequence of the conduct alleged herein. As such, Plaintiffs are

entitled to an award of all available economic, compensatory, exemplary, damages, attorneys’ fees,

costs, and pre- and/or post-judgment interest to the extent allowed by law, as well as appropriate

equitable remedies (including but not limited to, to the extent available, disgorgement and/or

receivership or constructive trust).

COUNT 8:         AIDING AND ABETTING, ASSISTING OR ENCOURAGING AND/OR
                 ASSISTING AND PARTICIPATING – AS TO ALL DEFENDANTS

          205.   Plaintiffs incorporate the facts and allegations set forth above.

                                                  - 93 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 94 of 103 PageID #: 94




       206.    Joint liability may be imposed under Texas law for what has traditionally been

referred to as “aiding and abetting” under an “assisting or encouraging” and/or “assisting and

participating” theories of recovery. And one may be held liable under such theories for aiding and

abetting any of the varieties of fraud, as well as torts including negligent (as with intentional,

fraudulent) misrepresentation.32 The elements of aiding and abetting under an “assisting or

encouraging” theory of joint liability are:

               (a) the primary actor committed a tort;

               b. the defendant had knowledge that the primary actor’s conduct constituted a tort;

               c. the defendant had the intent to assist the primary actor in committing the tort;

               d. the defendant gave the primary actor assistance or encouragement; and

               e. the defendant’s assistance or encouragement was a substantial factor in causing
                  the tort.33

       The elements of aiding and abetting under an “assisting and participating” theory are:

               a. the primary actor’s activity accomplished a tortious result;

               b. the defendant provided substantial assistance to the primary actor in
                  accomplishing the tortious result;

               c. the defendant’s own conduct, separate from the primary actor’s, was a breach
                  of duty to the plaintiff.

               d. the defendant’s participation was a substantial factor in causing the tort.34




32
   See, e.g., Grant Thornton LLP v. Prospect High Income Fund, 314 S.W.3d 913, 930-31 (Tex.
2010); Bailey v. Boka Powell, LLC, No. 05-12-01012-CV, 2014 WL 427955 *5 (Tex. App.—
Dallas Feb. 3, 2014); see also, generally, Blankinship, supra, 399 S.W.3d 303 (considering claims
for aiding and abetting fraud as well as negligent misrepresentation).
33
   See, e.g., Juhl v. Airington, 936 S.W.2d 640, 644 (Tex. 1996), citing, inter alia RESTATEMENT
(2D) OF TORTS § 876(b).
34
   See, e.g., City of Ft. Worth v. Pippen, 439 S.W.2d 660, 663-65 (Tex. 1969); In re Dole Food
Company, Inc., 256 S.W.3d 851, 857 (Tex. App.—Beaumont 2008), citing RESTATEMENT (2D) OF
TORTS § 876(c).
                                               - 94 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 95 of 103 PageID #: 95




       207.    The facts as alleged here show all Defendants to be liable under one or both aiding

and abetting theories of recovery. At all relevant times relevant, Defendants have aided and

abetted one another in (a) the fraudulent schemes identified herein, (b) falsely misleading Plaintiffs

as to the true state of the corporate Defendants’ business affairs, (c) conspiring to violate the

securities laws in connection with the Promissory Note-Fraud and CTH Stock-Fraud schemes, (d)

diverting, and conspiring to divert Plaintiffs’ investment funds and equity interests in FOG to

themselves, and (e) self-dealing and other ultra vires acts, among other things.

       208.    Defendants’ efforts to conspire and aid and abet one another with the conduct

complained of herein, led to the commission of fraud upon Plaintiffs.

       209.    Defendants’ false statements and promises, and failures to disclose, upon which

Plaintiffs’ justifiably relied, caused Plaintiffs injury, including actual damages. See Counts 1 and

2, and paras. 41 – 71 and 72-100, which are incorporated here by reference.

       210.    As a direct and proximate result of such fraudulent conduct, Plaintiffs have

suffered, and will continue to suffer, injury, loss, harm, or damage, which were a natural, probable

and foreseeable consequence of Defendants’ conduct. As such, Plaintiffs are entitled to an award

against all Defendants, jointly and/or severally, of all available economic, compensatory,

exemplary, damages, attorneys’ fees, costs, and pre- and/or post-judgment interest to the extent

allowed by law, as well as appropriate equitable remedies (including but not limited to, to the

extent available, disgorgement and/or receivership or constructive trust).

       COUNT 9:        ACCOUNTING – AS TO ALL DEFENDANTS

       211.    Plaintiffs incorporate the facts and allegations set forth above.

       212.    Plaintiffs request an equitable accounting of the personal and corporate assets of

each of the Defendants.



                                                - 95 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 96 of 103 PageID #: 96




       213.    Plaintiffs request the accounting for the purpose of determining the scope and

extent of the fraud committed by Defendants and complained of herein and true amounts they are

owed. Plaintiffs must have access to reasonable financial information allowing it to determine the

calculation of its equity membership. Plaintiffs requests access to all financial data, including all

electronically stored information (“ESI”), related to each of the Defendants.

       COUNT 10: IMPOSITION OF CONSTRUCTIVE TRUST OR RECEIVERSHIP
                 – AS TO ALL DEFENDANTS

       214.    Plaintiffs incorporate the facts and allegations set forth above.

       215.    Texas law describes a constructive trust as:

       [A]n equitable remedy created by the courts to prevent unjust enrichment. Medford
       v. Medford, 68 S.W.3d 242, 248 (Tex.App.-Fort Worth 2002, no pet.). To establish
       that a constructive trust exists, the proponent must prove (1) breach of a special
       trust, fiduciary relationship, or actual fraud; (2) unjust enrichment of the
       wrongdoer; and (3) tracing to an identifiable res. Mowbray v. Avery, 76 S.W.3d
       663, 681 n. 27 (Tex.App.-Corpus Christi 2002, pet. denied). The court will impose
       a constructive trust as an equitable remedy where there is a confidential relationship
       between a grantor and a grantee, and the grantor relies on the oral promise of the
       grantee to reconvey the property. Fitz–Gerald v. Hull, 150 Tex. 39, 237 S.W.2d 256,
       262–63 (Tex.1951); In re Marriage of Braddock, 64 S.W.3d 581, 586 (Tex.App.-
       Texarkana 2001, no pet.).

                                                 ***
       While the form of a constructive trust is practically without limit, its existence
       depends upon the circumstances. Bocanegra v. Aetna Life Ins. Co., 605 S.W.2d
       848, 851 (Tex.1980); Simmons v. Wilson, 216 S.W.2d 847, 849 (Tex.Civ.App.-
       Waco 1949, no writ). Whether a constructive trust should be imposed at all is within
       the discretion of the trial court. Schneider v. Schneider, 5 S.W.3d 925, 929
       (Tex.App.-Austin 1999, no pet.).
Hubbard v. Shankle, 138 S.W.3d 474, 485 (Tex. App.—Fort Worth 2004, pet. denied).

       216.    At all times relevant hereto, the Defendants’ wrongful acts as alleged herein

constituted a breach of a special trust, breach of fiduciary duty, and/or actual or constructive fraud

that have led them to be unjustly enriched to the detriment of Plaintiffs.


                                                - 96 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 97 of 103 PageID #: 97




       217.    The wrongful acts complained of herein have allowed SHRG to be funded, operated

and ultimately taken public as a result of their unlawful acts. Defendants also, for the reasons

discussed above with respect to Plaintiffs’ unjust enrichment cause of action, have been unjustly

enriched by obtaining, actively or passively, a benefit they should not be allowed to retain.

       218.    Plaintiffs therefore request that a constructive trust or receivership be imposed on

all property owned, in whole or in part, by each of the corporate Defendants, including SHRG,

which was acquired and/or created in whole or in part by Plaintiffs’ investments and as a result of

the conduct complained of herein.

       COUNT 11: BREACH OF FIDUCIARY DUTY – AS TO OBLON, BROCK, AND
                 DOES 1-5

       219.    Plaintiffs incorporate the facts and allegations set forth above.

       220.    In Texas, the elements of a Breach of Fiduciary Duty cause of action are: (1) the

plaintiff and defendant had a fiduciary relationship; (2) the defendant breached its fiduciary duty

to the plaintiff; and (3) the defendant’s breach (a) injured the plaintiff or (b) benefited the

defendant.35

       221.    As the manager, member, and/or managing member of FOG, Oblon owed fiduciary

duties to FOG’s members, including Plaintiffs, as do FOG’s members and directors, Does 1-5.

Likewise, as managers, members, and/or managing members of FOG, Brock and Does 1-5 owed

fiduciary duties to FOG’s members, including Plaintiffs.




35
  See, e.g., Priddy v. Rawson, 282 S.W.3d 588, 599 (Tex.App.—Houston [14th Dist.] 2009, pet.
denied).
                                               - 97 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 98 of 103 PageID #: 98




       222.    As fiduciaries, Defendants Oblon, Brock and Does 1-5 owed Plaintiffs the duties:

(1) of loyalty and utmost good faith,36 (2) of candor,37 (3) to refrain from self-dealing (which

includes dealings with others whose interests are tied to the fiduciary),38 (4) to act with strict

integrity toward the client,39 (5) of fair, honest dealing,40 and (6) of full disclosure41 (including a

duty to disclose all important information about any transaction, and to disclose any matters that

might influence a fiduciary to act in a manner prejudicial to the Plaintiffs42).

       223.    Defendants Oblon, Brock, and Does 1-5, acting intentionally and in bad faith or, at

a minimum, negligently and/or recklessly, breached their fiduciary duties to Plaintiffs and other

members of FOG in that:

               (a)     they were required to put Plaintiffs’ best interest above their own and the

       interest of other entities they own, control, or are affiliated with, but failed to do so;

               (b)     they took action adverse against Plaintiffs by making fraudulent

       representations and material omissions and failing to correct these misrepresentations and

       omissions;

               (c)     they took action adverse against Plaintiffs by utilizing Plaintiffs’

       investments for personal expenses and/or for personal gains, among other things, as well



36
   Hawthorne v. Guenther, 917 S.W.2d 924, 934 (Tex.App.—Beaumont 1996, writ denied).
37
   Welder v Green, 985 S.W.2d 170, 175 (Tex.App.—Corpus Christi 1998, pet. denied); see also
Hawthorne, 917 S.W.2d at 934.
38
   Dearing, Inc. v. Spiller, 824 S.W.2d 728, 73 (Tex.App.—Fort Worth 1992, writ denied).
39
   Hartford Cas. Ins. Co. v. Walker Cty. Agency, Inc., 808 S.W.2d 681, 687-88 (Tex.App.—Corpus
Christi 1991, no writ).
40
   Kelly v. Gaines, 181 S.W.3d 394, 414 (Tex.App.—Waco 2005), rev’d on other grounds, 235
S.W.3d 179 (Tex. 2007); Kinzbach Tool Co. v. Corbett-Wallace Corp., 160 S.W.2d 509, 512 (Tex.
1942).
41
   Johnson v. Peckham, 120 S.W.2d 786, 788 (Tex. 1938)
42
   Western Reserve Life Assur. Co. v. Graben, 233 S.W.3d 360, 374 (Tex.App.—Ft. Worth 2007,
no pet.); Welder v. Green, 985 S.W.2d 170, 175 (Tex.App.—Corpus Christi 1998, pet. denied);
Chien v. Chen, 759 S.W.2d 484, 495 (Tex. App.—Austin 1988, no writ).
                                                - 98 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 99 of 103 PageID #: 99




       as, upon information and belief, Ponzi payments to other similarly situated investors in

       FOG (or other failed Oblon ventures) to keep the Promissory Note-Fraud scheme (and

       other Oblon schemes) afloat;

               (d)     they failed to disclose to Plaintiffs that FOG’s assets would be transferred

       (secretly or otherwise) to successor entities (whether by name change, consolidation,

       merger or otherwise), including Elepreneurs, Elevacity and/or FOHI, and excluding

       Plaintiffs from their ownership interests in FOG and the proceeds resulting from the

       acquisition of these companies by SHRG;

               (e)     they failed to compensate Plaintiffs for their equity and ownership interests

       in FOG;

               (f)     for further allegations, See Counts 1 and 2, and paras. 41 – 71 and 72-100,

       which are incorporated here by reference.

       224.    Oblon and Does 1-5, not only ignored their fiduciary duties to its members,

including Plaintiffs, but also intentionally and in bad faith, grossly mismanaging FOG, taking

action (and failing to take reasonable action) to protect member investments, including Plaintiffs’,

and to mitigate potential losses.

       225.    As a direct and proximate result of these counter-defendants’ breaches of fiduciary

duty (including the duties of loyalty and care), Plaintiffs have been damaged. For the reasons

detailed above, Defendants Oblon, Brock and Does 1-5 have repeatedly breached each and every

one of these fiduciary duties to Plaintiffs, and they are therefore entitled to an award of actual,




                                               - 99 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 100 of 103 PageID #: 100




economic, mental anguish, exemplary43 and other damages, as well as an accounting44, profit

disgorgement, recession, interest, court costs, and all other relief to which they may be entitled.

                                           V.
                                   EXEMPLARY DAMAGES

       226.    Plaintiffs incorporate the facts and allegations set forth above.

       227.    The injuries sustained by Plaintiffs resulted directly from the willful and intentional

fraud, deceit, gross negligence and/or actual malice complained of herein. TEX. CIV. PRAC. &

REM. CODE § 41.003(a). As such, Plaintiffs are entitled to exemplary damages. Further, the

exemplary damages should be uncapped pursuant to TEX. CIV. PRAC. & REM. CODE §

41.008(c)(11) because Defendants, as alleged herein, secured the execution of the Note Purchase

Agreements and the Subscription Agreements by deception.

                                            VI.
                                      ATTORNEYS’ FEES

       228.    Plaintiffs incorporate the facts and allegations set forth above.

       229.    Pursuant to the TEX. CIV. PRAC. & REM. CODE, the TEX. BUS. & COM. CODE

(including but not limited to TEX. BUS. & COM. CODE §§ 27.01(b)-(e); TEX. CIV. PRAC. & REM.

CODE §§ 37.009 and/or 38.001), equitably (in light of Defendants’ wrongful acts as alleged

herein)45, and/or pursuant to other applicable authority, Plaintiffs are entitled to recover their

reasonable and necessary attorneys’ fees, costs and expenses.


43
   See, e.g., International Bankers Life Ins. Co. v. Holloway, 368 S.W.2d 567, 584 (Tex. 1963);
Brosseau v. Ranzau, 81 S.W.3d 381, 396 (Tex.App.—Beaumont 2002, pet. denied) (also holding
that breach of fiduciary duty is shown to be “intentional” when the defendant merely intends to
gain an additional, unwarranted benefit – here, Defendant intended, among other things, to gain
additional fees, commissions, assets and/or client referrals and other benefits from Ms. Tang,
and/or from their many businesses and business contacts).
44
   Pursuant to Texas State Bank v. Amaro, 87 S.W.3d 538, 543 (Tex. 2002); TEX. PROP. CODE §§
113.151-.152, 111.0035(b)(4)(A); and 114.008(a)(4); and/or other applicable authority.
45
   See, e.g., Anglo-Dutch Petroleum Intern., Inc. v. Case Funding Network, LP, 441 S.W.3d 612,
635 (Tex. App.—Houston [1st Dist.] 2014).
                                               - 100 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 101 of 103 PageID #: 101




                                          VII.
                                 CONDITIONS PRECEDENT

       230.   Plaintiffs incorporate the facts and allegations set forth above.

       231.   All conditions precedent to Plaintiffs’ claims for relief have been performed.

Alternatively, all conditions precedent to Plaintiffs’ claims should be excused based upon the

conduct complained of herein.

                                           VIII.
                                       JURY DEMAND

       232.   Plaintiffs demand a trial by jury.

                                             IX.
                                           PRAYER

       233.   Wherefore, Plaintiffs respectfully requests that this Court award a judgment against

Defendants for the following:

              a.     The immediate imposition of a constructive trust or appointment of a

       Receiver over all property owned, in whole or in part, by Defendants, which was acquired

       and/or created in whole or in part by Plaintiffs’ investments in FOG as a result of the

       conduct complained of herein;

              b.     An equitable accounting of such funds and personal and corporate assets of

       each of the Defendants;

              b.     Actual damages;

              c.     Exemplary damages uncapped pursuant to TEX. CIV. PRAC. & REM. CODE §

       41.008(c)(11) because Defendants secured execution of the Note Purchase Agreements,

       Settlement and Release Agreements and the Subscription Agreements by deception;

              d.      Attorneys’ and expert fees for Defendants’ statutory fraud pursuant to TEX.

       BUS. & COM. CODE § 27.01(b)-(e);

                                             - 101 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 102 of 103 PageID #: 102




              e.      Attorneys’ fees pursuant to TEX. CIV. PRAC. & REM. CODE § 38.001),

       equitably (in light of Defendants’ wrongful acts detailed in this Complaint),46 and/or

       pursuant to other applicable authority.

              f.      Costs, including costs of court;

              f.      Pre- and post-judgment interest;

              g.      A finding of joint and several liability; and,

              h.      All other relief to which Plaintiffs are entitled.

                                              Respectfully submitted,

                                          By: /s/ Stephen W. Abbott___________

                                              Tom Bayko
                                              Texas Bar No. 01864500
                                              Matthew J.M. Prebeg
                                              Texas Bar No. 00791465
                                              Christopher M. Faucett
                                              Texas Bar No. 00795198
                                              Stephen W. Abbott
                                              Texas Bar No. 00795933
                                              Brent T. Caldwell
                                              Texas Bar No. 24056971

                                              BAYKO, PREBEG, FAUCETT & ABBOTT PLLC
                                              8441 Gulf Freeway, Suite 307
                                              Houston, Texas 77002
                                              Tel: (832) 742-9269
                                              Fax: (832) 742-9261
                                              tbayko@bpfalawfirm.com
                                              mprebeg@bpfalawfirm.com
                                              cfaucett@bpfalawfirm.com
                                              sabbott@bpfalawfirm.com
                                              bcaldwell@bpfalawfirm.com




46
  See, e.g., Anglo-Dutch Petroleum Intern., Inc. v. Case Funding Network, LP, 441 S.W.3d 612,
635 (Tex. App.—Houston [1st Dist.] 2014).
                                              - 102 -
Case 4:20-cv-00946-SDJ Document 1 Filed 12/11/20 Page 103 of 103 PageID #: 103




                                    Aaron M. McKown
                                    Texas Bar No. 24081612
                                    (application for admission/pro hac vice to be filed)
                                    Andrew M. Sussman
                                    California Bar No. 112418
                                    (pro hac vice to be filed)

                                    MCKOWN BAILEY
                                    3334 E. Coast Hwy #705
                                    Corona del Mar, CA 92625
                                    (949) 878-6878
                                    aaron@mckownbailey.com
                                    andrew@mckownbailey.com

                                    COUNSEL FOR PLAINTIFFS




                                    - 103 -
